Exhibit 10.2

Execution

Version

 

 

RECEIVABLES PURCHASE AGREEMENT

 

DATED AS OF JUNE 30, 2009

 

AMONG

 

CONVERGYS FUNDING INC., AS SELLER,

 

CONVERGYS CORPORATION, AS SERVICER,

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

LIBERTY STREET FUNDING LLC

 

THE BANK OF NOVA SCOTIA

 

THE BANK OF NOVA SCOTIA, AS SCOTIABANK GROUP AGENT

 

AND

 

WACHOVIA BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT

 



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

THIS RECEIVABLES PURCHASE AGREEMENT dated as of June 30, 2009, is among:

(a) Convergys Funding Inc., a Kentucky corporation (“Seller”),

(b) Convergys Corporation, an Ohio corporation (“Convergys”), as initial
Servicer,

(c) Liberty Street Funding LLC, a Delaware limited liability company (“Liberty
Street” or the “Conduit”),

(d) The Bank of Nova Scotia, a Canadian chartered bank acting through its New
York Agency (“Scotiabank”), and its assigns hereunder (collectively, the
“Scotiabank Committed Purchasers” and, together with Liberty Street, the
“Scotiabank Group”),

(e) Wachovia Bank, National Association (“Wachovia”),

(f) The Bank of Nova Scotia, a Canadian chartered bank acting through its New
York Agency, in its capacity as agent for the Scotiabank Group (the “Scotiabank
Group Agent”), and

(g) Wachovia Bank, National Association, in its capacity as administrative agent
for the Scotiabank Group, Wachovia and the Scotiabank Group Agent (in such
capacity, together with its successors and assigns, the “Administrative Agent”
and, together with the Scotiabank Group Agent, the “Agents”).

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I and if not defined therein
shall have the meanings assigned thereto in the applicable Receivables Sale
Agreement.

PRELIMINARY STATEMENTS

Seller desires to transfer and assign Receivables Interests to the Purchasers
from time to time.

Wachovia shall purchase its Percentage of each Receivables Interest from Seller
from time to time.

The Conduit may, in its absolute and sole discretion, purchase its Percentage of
each Receivables Interest from Seller from time to time, and in the event that
the Conduit declines to make any such purchase, the Scotiabank Committed
Purchasers shall make such purchase, ratably in accordance with their respective
Ratable Share.



--------------------------------------------------------------------------------

The Bank of Nova Scotia, a Canadian chartered bank acting through its New York
Agency has been requested and is willing to act as Scotiabank Group Agent on
behalf of the Scotiabank Group in accordance with the terms hereof.

Wachovia Bank, National Association has been requested and is willing to act as
Administrative Agent on behalf of the Purchasers in accordance with the terms
hereof.

ARTICLE I.

PURCHASE ARRANGEMENTS

Section 1.1 Purchase Facility.

(a) On the terms and subject to the conditions set forth in this Agreement,
Seller may from time to time prior to the Facility Termination Date, sell
Receivables Interests to the Purchasers by delivering (or causing Servicer to
deliver, on Seller’s behalf) a Purchase Notice to Wachovia and the Scotiabank
Group Agent in accordance with Section 1.2. Upon receipt of a Purchase Notice,

(i) Wachovia agrees to purchase its Percentage of such Receivables Interest, on
the terms and subject to the conditions hereof, provided that at no time may the
aggregate Invested Amount of Wachovia at any one time outstanding exceed the
lesser of (A) the amount of Wachovia’s Commitment hereunder, and (B) Wachovia’s
Percentage of the difference between the Net Pool Balance and the Required
Reserves (such lesser amount, the “Wachovia Allocation Limit”); and

(ii) the Scotiabank Group Agent shall determine whether the Conduit will
purchase its Percentage of such Receivables Interest, and in the event that the
Conduit elects not to make any such purchase of its Percentage of such
Receivables Interest, the Scotiabank Group Agent shall promptly notify Seller
and the Scotiabank Committed Purchasers of such fact, whereupon each of the
Scotiabank Committed Purchasers severally agrees to purchase its Ratable Share
of such Percentage of such Receivables Interest, on the terms and subject to the
conditions hereof, provided that at no time may the aggregate Invested Amount of
the Scotiabank Group at any one time outstanding exceed the lesser of (A) the
aggregate amount of Scotiabank Committed Purchasers’ Commitments hereunder, and
(B) the Scotiabank Group’s Percentage of the difference between the Net Pool
Balance and the Required Reserves (such lesser amount, the “Scotiabank
Allocation Limit”).

In no event shall the Aggregate Invested Amount outstanding hereunder exceed the
lesser of (A) the Purchase Limit and (B) the difference between the Net Pool
Balance and the Required Reserves. Each Committed Purchaser’s Commitment to
Seller under this Agreement shall terminate on the Facility Termination Date.

 

2



--------------------------------------------------------------------------------

(b) Seller may, upon at least 10 Business Days’ notice to the Agents and
Wachovia, terminate in whole or reduce in part, the unused portion of the
Purchase Limit, provided that each partial reduction of the unused Purchase
Limit shall be in an aggregate amount equal to $2,000,000 or a larger integral
multiple of $1,000,000; provided, further, that (i) any partial reduction of the
unused Purchase Limit on or prior to October 20, 2009 shall reduce only the
amount of Wachovia’s Commitment hereunder, unless the amount of Wachovia’s
Commitment is thereby reduced to less than $60,000,000 and (ii) otherwise each
such partial reduction shall reduce the unused portion of the Purchase Limit
ratably between Wachovia and the Scotiabank Group in accordance with their
respective Percentages (and within the Scotiabank Group, ratably among the
Scotiabank Committed Purchasers that are members thereof in accordance with
their respective Ratable Shares), the unused portion of the Purchase Limit;
provided, further, that no such partial reduction may reduce the Purchase Limit
to an amount less than $75,000,000.

Section 1.2 Increases. Seller (or Servicer, on Seller’s behalf) shall provide
Wachovia and the Scotiabank Group Agent with notice of each Incremental Purchase
by 12:00 noon (New York City time) one (1) Business Day prior to each such
Incremental Purchase in a form set forth as Exhibit II hereto (a “Purchase
Notice”). Each Purchase Notice shall be subject to Section 6.2 hereof and shall
be irrevocable and shall specify the requested Purchase Price (which shall be at
least $2,000,000 or a larger integral multiple of $100,000) and date of purchase
(which shall be a Business Day) and, in the case of an Incremental Purchase to
be funded by Wachovia and the Scotiabank Committed Purchasers, the requested
Discount Rate and, in the case of Scotiabank Committed Purchasers, the requested
Tranche Period. Following receipt of a Purchase Notice, the Scotiabank Group
Agent will determine whether the Conduit agrees to make its purchase. If the
Conduit declines to make a proposed purchase, the Incremental Purchase of the
Scotiabank Group’s Percentage of such Receivables Interest will be made by the
Scotiabank Committed Purchasers. In the event that any Purchase Notice is
delivered later than 12:00 noon. (New York City time) one (1) Business Day prior
to the date of such Incremental Purchase, the Purchasers shall make such
Incremental Purchase on a best-efforts basis only. On the date of each
Incremental Purchase, upon satisfaction of the applicable conditions precedent
set forth in Article VI, the Conduit or the Scotiabank Committed Purchasers, as
applicable, and Wachovia shall initiate a wire transfer to the Facility Account,
of immediately available funds, no later than 2:00 p.m. (New York City time), in
an amount equal to (i) in the case of the Conduit, its Percentage of the
Purchase Price of the Receivables Interest then being purchased, (ii) in the
case of a Scotiabank Committed Purchaser, such Scotiabank Committed Purchaser’s
Ratable Share of the Scotiabank Group’s Percentage of the Receivables Interest
then being purchased and (iii) in the case of Wachovia, its Percentage of the
Purchase Price of the Receivables Interest then being purchased.

Section 1.3 Decreases. Seller (or Servicer, on Seller’s behalf) shall provide
Wachovia and the Scotiabank Group Agent with prior written notice in conformity
with the Required Notice Period (each, a “Reduction Notice”) of any proposed
reduction of Aggregate Invested Amount. Such Reduction Notice shall designate
(i) the date upon which any such reduction of Aggregate Invested Amount shall
occur (which date shall give effect to the applicable Required Notice Period),
(ii) the amount of Aggregate Invested Amount to be reduced (the “Aggregate
Reduction”), (iii) each of Wachovia’s and the Scotiabank Group’s Percentage of
such Aggregate Reduction, which shall be applied ratably to the Receivables
Interests of each of Wachovia and,

 

3



--------------------------------------------------------------------------------

in the case of the Scotiabank Group, the Conduit and the Scotiabank Committed
Purchasers, in accordance with the amount of Invested Amount (if any) owing to
Wachovia, and in the case of the Scotiabank Group, the amount of Invested Amount
(if any) owing to the Conduit, on the one hand, and the amount of Invested
Amount (if any) owing to the Scotiabank Committed Purchasers (ratably, based on
their respective Ratable Shares), on the other hand. Only one (1) Reduction
Notice shall be outstanding at any time.

Section 1.4 Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 1:00 p.m. (New York
City time) on the day when due in immediately available funds, and if not
received by such time shall be deemed to be received on the next succeeding
Business Day. If such amounts are payable to the Scotiabank Group Agent or to a
member of the Scotiabank Group, they shall be paid to account no. 2158-13 at The
Bank of Nova Scotia - New York Agency, ABA No. 026 – 002532, Account: Liberty
Street Funding LLC, until otherwise notified by the Scotiabank Group Agent (the
“Scotiabank Account”). If such amounts are payable to the Administrative Agent
or to Wachovia, they shall be paid to account no. 2070482789126 at Wachovia
Bank, National Association, ABA No. 053000219, Reference: Convergys Funding
Inc., until otherwise notified by Wachovia (the “Wachovia Account”). All
computations of Yield, per annum fees hereunder (including, in the case of the
Conduit, per annum fees calculated as part of any CP Costs), and per annum fees
under the Fee Letter shall be made on the basis of a year of 360 days for the
actual number of days elapsed. If any amount hereunder shall be payable on a day
which is not a Business Day, such amount shall be payable on the next succeeding
Business Day. After delivery of a Collection Notice, Collections transferred to
the Administrative Agent from any Collection Bank shall be credited to the
Aggregate Unpaids on the Business Day following the date of receipt, subject to
Section 2.4 hereof.

Section 1.5 Extension of the Conduit’s Liquidity Termination Date. Provided that
no Amortization Event or Potential Amortization Event has occurred, the Seller
(or Servicer, on Seller’s behalf) may request an extension of the Liquidity
Termination Date by submitting a request for an extension (each, an “Extension
Request”) to the Scotiabank Group Agent no more than 120 days and not less than
30 days prior to the then current Liquidity Termination Date. Upon receipt of
such an Extension Request, the Scotiabank Group Agent shall notify the
Scotiabank Group of the contents thereof and shall request each member of the
Scotiabank Group to approve the Extension Request. Each member of the Scotiabank
Group approving the Extension Request shall deliver its written approval to the
Scotiabank Group Agent no later than thirty (30) days after the request (the
“Response Date”), whereupon the Scotiabank Group Agent shall notify the
Administrative Agent, Wachovia and the Seller within one Business Day thereafter
as to whether all members of the Scotiabank Group have approved the Extension
Request. If all members of the Scotiabank Group have approved the Extension
Request by the Response Date, the Conduit’s Liquidity Termination Date shall be
extended to the date which is 364 days from the earlier to occur of the Response
Date or the Administrative Agent’s receipt of notice from the Scotiabank Group
Agent that the Scotiabank Group has unanimously approved the requested extension
(such earlier date, the “Extension Date”). If the members of the Scotiabank
Group do not unanimously agree to an Extension Request, the Seller (or Servicer,
on Seller’s behalf) shall have the right to require the members of the
Scotiabank Group to assign all, but not less than all, of their Commitments and
all, but not less than all, of their outstanding

 

4



--------------------------------------------------------------------------------

Aggregate Unpaids by entering into written assignment(s) with one or more
Eligible Assignees (who shall, unless an Amortization Event or Potential
Amortization Event shall exist and be continuing, be acceptable to Convergys,
which consent shall not be unreasonably withheld or delayed) not later than the
10th Business Day after such Eligible Assignee(s) are identified. Each such
assignment to an Eligible Assignee (including, if agreed by the members of the
Scotiabank Group, to Wachovia) shall become effective on the Business Day
following execution and delivery of the applicable written assignment; provided
that the assigning Purchasers receive payment in full of their Aggregate Unpaids
(it being understood that any breakage costs, expenses or other amounts which
would be owing to such Purchaser pursuant to any indemnification provision
hereof shall be payable by the Seller). If the members of the Scotiabank Group
do not unanimously agree to an Extension Request and the assignment to an
Eligible Assignee does not occur as provided herein, the Liquidity Termination
Date shall remain unchanged.

ARTICLE II.

PAYMENTS AND COLLECTIONS

Section 2.1 Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller (or Servicer, on Seller’s behalf) shall immediately remit
to each of Wachovia, for the account of itself, and the Scotiabank Group Agent,
for the account of the Purchasers in the Scotiabank Group, when due, on a full
recourse basis, all of the following (collectively, the “Obligations”):

(i) such fees as set forth in the Fee Letter (which fees shall be sufficient to
pay all fees owing to the Agents and the Purchasers under the Fee Letter),

(ii) all amounts payable as Yield (including all Yield accruing at the Default
Rate),

(iii) all CP Costs,

(iv) all amounts payable as Deemed Collections (which shall be immediately due
and payable by Seller and applied to reduce outstanding Aggregate Invested
Amount hereunder in accordance with Sections 2.2 and 2.3 hereof),

(v) all amounts required pursuant to Section 2.6,

(vi) all amounts payable pursuant to Article X, if any,

(vii) all Servicer costs and expenses, including the Servicing Fee, in
connection with servicing, administering and collecting the Receivables, and

(viii) all Broken Funding Costs.

If Seller fails to pay any of the Obligations when due, Seller agrees to pay, on
demand, the Default Rate in respect thereof until paid. Notwithstanding the
foregoing, no provision of this

 

5



--------------------------------------------------------------------------------

Agreement or the Fee Letter shall require the payment or permit the collection
of any amounts hereunder in excess of the maximum permitted by applicable law.
If at any time Seller receives any Collections or is deemed to receive any
Collections, Seller (or Servicer, on Seller’s behalf) shall immediately pay such
Collections or Deemed Collections to the Servicer for application in accordance
with the terms and conditions hereof and, at all times prior to such payment,
such Collections or Deemed Collections shall be held in trust by Seller for the
exclusive benefit of the Purchasers and the Agents.

Section 2.2 Collections Prior to Amortization. Prior to the Amortization Date,
any Collections and/or Deemed Collections received by the Servicer shall be set
aside and held in trust by the Servicer for the payment of any accrued and
unpaid Aggregate Unpaids or for a Reinvestment as provided in this Section 2.2.
If on any Business Day prior to the Amortization Date, any Collections are
received by the Servicer after payment of any Obligations that are then due and
owing, Seller hereby requests and the Purchasers hereby agree to make,
simultaneously with such receipt, a reinvestment (each, a “Reinvestment”) with
that portion of the balance of each and every Collection received by the
Servicer that is part of any Receivables Interest, such that after giving effect
to such Reinvestment, the amount of Invested Amount of such Receivables Interest
immediately after such receipt and corresponding Reinvestment shall be equal to
the amount of Invested Amount immediately prior to such receipt. On each
Settlement Date prior to the occurrence of the Amortization Date, the Servicer
shall remit to the Scotiabank Account and the Wachovia Account, as applicable,
each of the Conduit’s and Wachovia’s respective Percentage of the amounts set
aside during the preceding Settlement Period that have not been subject to a
Reinvestment and apply such amounts (if not previously paid in accordance with
Section 2.1) to reduce the Obligations. Once such Obligations shall be reduced
to zero, any additional Collections received by the Servicer (i) if applicable,
shall be remitted to the Scotiabank Account and the Wachovia Account, as
applicable, no later than 12:00 noon (New York City time) to the extent required
to fund the Conduit’s and Wachovia’s respective Percentages of any Aggregate
Reduction on such Settlement Date and (ii) any balance remaining thereafter
shall be remitted from the Servicer to Seller on such Settlement Date.

Section 2.3 Collections Following Amortization. On the Amortization Date and on
each day thereafter, the Servicer shall set aside and hold in trust, for the
holders of each Receivables Interest, any Collections and/or Deemed Collections
received on such day and an additional amount of the Seller’s funds for the
payment of any accrued and unpaid Obligations owed by Seller and not previously
paid by Seller in accordance with Section 2.1. On and after the Amortization
Date, the Servicer shall, at any time upon the request from time to time by (or
pursuant to standing instructions from) any Agent or Wachovia (i) remit to the
Scotiabank Account and the Wachovia Account, as applicable, the Conduit’s and
Wachovia’s respective Percentages of the amounts set aside pursuant to the
preceding sentence, and (ii) apply such amounts to reduce the Scotiabank Group’s
and Wachovia’s Invested Amount, as applicable, associated with each such
Receivables Interest and any other Aggregate Unpaids.

Section 2.4 Application of Collections. If there shall be insufficient funds on
deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds:

 

6



--------------------------------------------------------------------------------

first, to the payment of the Servicer’s reasonably and properly documented
out-of-pocket costs and expenses in connection with servicing, administering and
collecting the Receivables, including the Servicing Fee, if Convergys or one of
its Affiliates is not then acting as the Servicer,

second, to the reimbursement of the Administrative Agent’s costs of collection
and enforcement of this Agreement,

third, ratably to the payment of all accrued and unpaid fees under the Fee
Letter, CP Costs, Yield (including yield accruing at the Default Rate),

fourth, for the ratable payment of all other unpaid Obligations, provided that
to the extent such Obligations relate to the payment of Servicer costs and
expenses, including the Servicing Fee, when Convergys or one of its Affiliates
is acting as the Servicer, such costs and expenses will not be paid until after
the payment in full of all other Obligations,

fifth, unless the Amortization Date has occurred or a Reduction Notice has been
delivered, to the making of a Reinvestment,

sixth, to the ratable reduction of the Aggregate Invested Amount, and

seventh, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth above in this Section 2.4, shall be shared ratably (within
each priority) among the Agents and the Purchasers in accordance with the amount
of such Aggregate Unpaids owing to each of them in respect of each such
priority.

Section 2.5 Payment Rescission. No payment of any of the Aggregate Unpaids shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Seller shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to Wachovia and the
Scotiabank Agent (for application to the Person or Persons who suffered such
rescission, return or refund), as applicable, the full amount thereof, plus
interest thereon at the Default Rate from the date of any such rescission,
return or refunding.

Section 2.6 Maximum Receivables Interests and Invested Amount. Seller shall
ensure that the Receivables Interests of the Purchasers shall at no time exceed
in the aggregate 100% (any such excess, a “Receivables Interest Excess”) and
(ii) the aggregate Invested Amount of Wachovia shall at no time exceed the
Wachovia Allocation Limit and the aggregate Invested Amount of the Scotiabank
Group shall at no time exceed the Scotiabank Allocation Limit (any such excess,
an (“Investment Excess”). If there is a Receivables Interest Excess or an
Investment Excess, Seller shall pay to each of Wachovia and the Scotiabank Group
Agent (to be allocated to the members of the Scotiabank Group by the Scotiabank
Group Agent) within one

 

7



--------------------------------------------------------------------------------

(1) Business Day Wachovia’s and the Conduit’s respective Percentage of such
Receivables Interest Excess or Investment Excess, as applicable.

Section 2.7 Clean Up Call. In addition to Seller’s rights pursuant to
Section 1.3, Seller shall have the right (after providing written notice to
Wachovia and the Scotiabank Group Agent in accordance with the Required Notice
Period), at any time following the reduction of the Aggregate Invested Amount to
a level that is less than 50% of the original Purchase Limit, to repurchase from
the Purchasers all, but not less than all, of the then outstanding Receivables
Interests. The purchase price in respect thereof shall be an amount equal to the
Aggregate Unpaids through the date of such repurchase, payable in immediately
available funds. Such repurchase shall be without representation, warranty or
recourse of any kind by, on the part of, or against any Purchaser or any Agent
except for a representation and warranty that the reconveyance to Seller is
being made free and clear of any Adverse Claim created by any Agent or any
Purchaser.

ARTICLE III.

CONDUIT FUNDING

Section 3.1 CP Costs. Seller shall pay CP Costs with respect to the Invested
Amount associated with each Receivables Interest of the Conduit for each day
that any Invested Amount in respect of such Receivables Interest is outstanding.
Each Receivables Interest funded substantially with Pooled Commercial Paper will
accrue CP Costs each day on a pro rata basis, based upon the percentage share
the Invested Amount in respect of such Receivables Interest represents in
relation to all assets held by the Conduit and funded substantially with related
Pooled Commercial Paper.

Section 3.2 CP Costs Payments. On each Settlement Date, Seller shall pay to the
Scotiabank Group Agent (for the benefit of the Conduit) an aggregate amount
equal to all accrued and unpaid CP Costs in respect of the Invested Amount
associated with all Receivables Interests of the Conduit for the immediately
preceding Accrual Period in accordance with Article II.

Section 3.3 Calculation of CP Costs. Not later than the 3rd Business Day
immediately preceding each Settlement Date, the Conduit shall calculate the
aggregate amount of CP Costs allocated to the Invested Amount of its Receivables
Interests for the applicable Accrual Period and shall notify Seller in writing
of such aggregate amount.

ARTICLE IV.

COMMITTED PURCHASER FUNDING

Section 4.1 Committed Purchaser Funding. Each Receivables Interest shall accrue
Yield (i) in the case of Wachovia, for each day at either LMIR or the Alternate
Base Rate and (ii) in the case of the Scotiabank Committed Purchasers, for each
during its Tranche Period at either the LIBO Rate or the Alternate Base Rate, in
each case in accordance with the terms and

 

8



--------------------------------------------------------------------------------

conditions hereof. Until Seller gives notice to Wachovia or the Scotiabank Group
Agent (as applicable) of another Discount Rate in accordance with Section 4.4,
the initial Discount Rate for any Receivables Interest of Wachovia or, in the
case of the Scotiabank Committed Purchasers, any Receivables Interest
transferred by the Conduit to the Scotiabank Committed Purchasers pursuant to
the terms and conditions of its Liquidity Agreement shall be the Alternate Base
Rate (unless the Default Rate is then applicable). Each Receivables Interest
acquired by a Scotiabank Committed Purchaser by assignment from the Conduit
shall be deemed to have a new Tranche Period commencing on the date of any such
assignment.

Section 4.2 Yield Payments. On the Settlement Date for each Receivables Interest
of a Committed Purchaser, Seller shall pay to, as applicable, Wachovia and the
Scotiabank Group Agent (for the ratable benefit of the Scotiabank Committed
Purchasers) an aggregate amount equal to the accrued and unpaid Yield for the
Calculation Period then most recently ended of each such Receivables Interest in
accordance with Article II.

Section 4.3 Selection and Continuation of Tranche Periods.

(a) Seller (or Servicer, on Seller’s behalf) shall from time to time request
Tranche Periods for the Receivables Interests of the Scotiabank Committed
Purchaser, provided that if at any time the Scotiabank Committed Purchasers
shall have a Receivables Interest, Seller shall always request Tranche Periods
such that at least one Tranche Period shall end on the date specified in clause
(A) of the definition of Settlement Date.

(b) Seller, Servicer (on Seller’s behalf) or the applicable Purchaser, upon
notice to and consent by the other received at least three (3) Business Days
prior to the end of a Tranche Period (the “Terminating Tranche”) for any
Receivables Interest, may, effective on the last day of the Terminating Tranche:
(i) divide any such Receivables Interest into multiple Purchaser Interests,
(ii) combine any such Receivables Interest with one or more other Receivables
Interests that have a Terminating Tranche ending on the same day as such
Terminating Tranche or (iii) combine any such Receivables Interest with a new
Receivables Interest to be purchased on the day such Terminating Tranche ends.

Section 4.4 Discount Rates. Seller may select LMIR, the LIBO Rate, or the
Alternate Base Rate for each Receivables Interest of any Committed Purchaser.
Seller shall by 12:00 noon (New York City time): (i) at least three (3) Business
Days prior to prior to the date such Discount Rate change is to take effect,
give Wachovia or the Scotiabank Group Agent, as applicable, irrevocable notice
of the new Discount Rate for the Receivables Interest associated with such
Discount Rate. Until Seller gives notice to Wachovia or the Scotiabank Group
Agent, as applicable, of another Discount Rate, the initial Discount Rate for
any Receivables Interest purchased by Wachovia, and, in the case of the
Scotiabank Committed Purchasers, any Receivables Interest transferred to the
Scotiabank Committed Purchasers pursuant to the terms and conditions of the
Liquidity Agreement shall be the Alternate Base Rate. From and after the
occurrence and during the continuation of an Amortization Event, the sole Yield
shall be the Alternate Base Rate (in addition to any Default Rate).

 

9



--------------------------------------------------------------------------------

Section 4.5 Suspension of the LIBO Rate or LMIR.

(a) If Wachovia determines, or, in the case of any Scotiabank Committed Purchase
if any Scotiabank Committed Purchaser notifies the Scotiabank Group Agent that
it has determined, that funding its Receivables Interests at, in the case of any
Scotiabank Committed Purchaser, a LIBO Rate or, in the case of Wachovia, LMIR
would violate any applicable law, rule, regulation, or directive of any
governmental or regulatory authority, whether or not having the force of law, or
that (i) deposits of a type and maturity appropriate to match fund its
Receivables Interests at LIBO Rate or LMIR are not available or (ii) LIBO Rate
or LMIR does not accurately reflect the cost of acquiring or maintaining a
Receivables Interest at LIBO Rate or LMIR, then, as applicable, Wachovia or, in
the case of such Committed Purchaser that is a Scotiabank Committed Purchaser,
the Scotiabank Group Agent for the Scotiabank Group shall suspend the
availability of LIBO Rate or LMIR, as the case may be, and require Seller to
select the Alternate Base Rate for any of Wachovia’s Receivables Interests or
Receivables Interests of the Scotiabank Group, as applicable, accruing Yield at
LIBO Rate or LMIR.

(b) If less than all of the Scotiabank Committed Purchasers in the Scotiabank
Group give a notice to Scotiabank Group Agent pursuant to Section 4.5(a), each
Scotiabank Committed Purchaser which gave such a notice shall be obliged, at the
request of Seller, the Conduit or the Scotiabank Group Agent, to assign all of
its rights and obligations hereunder to (i) another Scotiabank Committed
Purchaser or (ii) another funding entity reasonably acceptable to the Conduit
and Seller and willing to participate in this Agreement through the Liquidity
Termination Date in the place of such notifying Scotiabank Committed Purchaser;
provided that (i) the notifying Scotiabank Committed Purchaser receives payment
in full, pursuant to an Assignment Agreement, of an amount equal to such
notifying Scotiabank Committed Purchaser’s Ratable Share of the Invested Amount
and Yield owing to all of the Scotiabank Committed Purchasers and all accrued
but unpaid fees and other costs and expenses payable in respect of its Ratable
Share of the Receivables Interests of such Scotiabank Committed Purchaser, and
(ii) the replacement Scotiabank Committed Purchaser otherwise satisfies the
requirements of Section 12.1(b).

Section 4.6 Default Rate. From and after the occurrence of an Amortization
Event, all Receivables Interest funded by the Committed Purchasers shall accrue
Yield at the Default Rate.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Section 5.1 Representations and Warranties of Seller. Seller hereby represents
and warrants to the Agents and the Purchasers, as to itself or on its own
behalf, as applicable, as of the date hereof and as of the date of each
Incremental Purchase and the date of each Reinvestment that:

(a) Existence and Power. Such Seller Party is duly organized, validly existing
and in good standing under the laws of its state of organization. Such Seller
Party is duly qualified to do business and is in good standing as a foreign
corporation or limited liability company, as applicable, and has and holds all
corporate power and all governmental licenses,

 

10



--------------------------------------------------------------------------------

authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except where the failure to so
qualify or so hold could not reasonably be expected to have a Material Adverse
Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, the performance of its obligations
hereunder and thereunder and the use of the proceeds of purchases made
hereunder, are within its corporate powers and authority and have been duly
authorized by all necessary corporate or limited liability company action on its
part. This Agreement and each other Transaction Document to which Seller Party
is a party has been duly executed and delivered by such Seller Party.

(c) No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) such Seller Party’s certificate or articles of organization or
by-laws or limited liability company agreement, as applicable, (ii) any law,
rule or regulation applicable to such Seller Party, (iii) any restrictions under
any agreement, contract or instrument to which such Seller Party is a party or
by which such Seller Party or any of its property is bound (other than any
breach of confidentiality of any Contract which results solely from disclosure
of the existence of such Contract in an Invoice or Related Security relating to
such Contract and which does not impair, restrict or any way affect the
obligation of the applicable Obligor thereunder, including, without limitation,
obligation to pay a specified sum of money thereunder), or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting such Seller Party
or its property, and do not result in the creation or imposition of any Adverse
Claim on its assets (except as created hereunder) except, in any case, where
such contravention or violation could not reasonably be expected to have a
Material Adverse Effect; and no transaction contemplated hereby requires
compliance with any bulk sales act or similar law.

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

(e) Actions, Suits. (i) there are no actions, suits or proceedings pending, or
to the best of such Seller Party’s knowledge, threatened, against or affecting
such Seller Party, or any of its properties, in or before any court, arbitrator
or other body, that could reasonably be expected to have a Material Adverse
Effect, and (ii) such Seller Party is not in default with respect to any order
of any court, arbitrator or governmental body.

(f) Binding Effect. This Agreement and each other Transaction Document to which
such Seller Party is a party constitute the legal, valid and binding obligations
of such Seller Party enforceable against such Seller Party in accordance with
their respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

11



--------------------------------------------------------------------------------

(g) Accuracy of Information. All information (other than projections) heretofore
furnished by such Seller Party or by any Responsible Officer of an Originator to
any of the Agents or Purchasers for purposes of or in connection with this
Agreement, any of the other Transaction Documents or any transaction
contemplated hereby or thereby is, and all such information hereafter furnished
by such Seller Party or any such Responsible Officer to any of the Agents or
Purchasers will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading. Servicer
represents and warrants that each Receivables Report completed and compiled by
it accurately aggregates the information received by it from the Originators and
correctly computes the ratios and concentrations set forth therein based upon
such aggregates based on the form of Receivables Report substantially in the
form of Exhibit IX hereto.

(h) Use of Proceeds. Such Seller Party will not use the proceeds of any purchase
hereunder (i) for a purpose that violates, or would be inconsistent with,
Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any security in any
transaction which is subject to Section 12, 13 or 14 of the Securities Exchange
Act of 1934, as amended.

(i) Good Title. Immediately prior to each purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. Seller represents and warrants that there have been duly
filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect Seller’s ownership or security interest in each Receivable, its
Collections and the Related Security.

(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to, and shall, upon each purchase
hereunder, transfer to the Administrative Agent for the benefit of the relevant
Purchaser or Purchasers (and the Administrative Agent for the benefit of such
Purchaser or Purchasers shall acquire from Seller) a valid and perfected first
priority undivided percentage ownership or security interest in each Receivable
existing or hereafter arising and in the Related Security and Collections with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transactions Documents. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect the Administrative
Agent’s (on behalf of the Purchasers) ownership or security interest in the
Receivables, the Related Security and the Collections.

(k) Places of Business and Locations of Records. The principal places of
business and chief executive office of Seller and the offices where it keeps all
of its Records are located at the address(es) listed on Exhibit III or such
other locations of which the Agents and Wachovia have been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section 14.4(a) has been taken and completed. Seller’s Federal Employer
Identification Number and Organizational Identification Number are correctly set
forth on Exhibit III.

 

12



--------------------------------------------------------------------------------

(l) Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. Seller
represents and warrants that the names and addresses of all Collection Banks,
together with the account numbers of the Collection Accounts of Seller at each
Collection Bank and the post office box number of each Lock-Box, are listed on
Exhibit IV. Seller represents and warrants that Seller has not granted any
Person, other than the Administrative Agent as contemplated by this Agreement,
dominion and control of any Lock-Box or Collection Account, or the right to take
dominion and control of any such Lock-Box or Collection Account at a future time
or upon the occurrence of a future event. Notwithstanding the foregoing, Seller
confirms that it has granted the Servicer a right of access to the Lock-Boxes
and Collection Accounts to the extent permitted in the Collection Account
Agreements.

(m) Material Adverse Effect. Since December 31, 2008, no event has occurred that
would have a Material Adverse Effect.

(n) Names. In the past five (5) years, such Seller Party has not used any
corporate names, trade names or assumed names other than the name in which it
has executed this Agreement.

(o) Ownership of Seller. Convergys and the Originators, collectively, own,
directly or indirectly, 100% of the issued and outstanding Equity Interest of
all classes of Seller, free and clear of any Adverse Claim. There are no
options, warrants or other rights to acquire securities of Seller or similar
rights or agreements pursuant to which Seller may be required to issue, sell,
repurchase or redeem any of its membership interests.

(p) Not an Investment Company. Seller is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, or any successor
statute.

(q) Compliance with Law. Such Seller Party has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect.

(r) Compliance with Credit and Collection Policy. Seller has complied in all
material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any material change to
such Credit and Collection Policy.

(s) Payments to Applicable Originator. With respect to each Receivable
transferred to Seller under the Receivables Sale Agreements, Seller has given
reasonably equivalent value to the applicable Originator in consideration
therefor and such transfer was not made for or on account of an antecedent debt.
No transfer by any Originator of any Receivable

 

13



--------------------------------------------------------------------------------

under its Receivables Sale Agreement is or may be voidable under any section of
the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

(t) Enforceability of Contracts. Each Contract with respect to each Eligible
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the Eligible
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(u) Eligible Receivables. Each Receivable included in the Net Pool Balance as an
Eligible Receivable was an Eligible Receivable on the date so included.

(v) Net Pool Balance. Seller has determined that, immediately after giving
effect to each purchase hereunder, the Net Pool Balance is at least equal to the
sum of (i) the Aggregate Invested Amount, plus (ii) the Required Reserves.

(w) Accounting. The manner in which Seller accounts for the transactions
contemplated by this Agreement and the Receivables Sale Agreements does not
jeopardize the true sale analysis.

(x) Financial Information. All balance sheets, all statements of income and of
cash flow and all other financial information of Seller and each of Convergys
and its Subsidiaries (other than projections) furnished to any of the Agents or
Purchasers and described in Section 7.1 have been and will be prepared in
accordance with GAAP consistently applied, and do or will present fairly the
consolidated financial condition of the Persons covered thereby as at the dates
thereof and the results of their operations for the periods then ended; provided
that unaudited financial statements of Seller and each of Convergys and its
Subsidiaries have been prepared without footnotes, without reliance on any
physical inventory and are subject to year-end adjustments. Any projections
furnished by Seller or by any Responsible Officer of an Originator to any of the
Agents or Purchasers for purposes of or in connection with this Agreement shall
be, at the time so furnished, based upon estimates and assumptions stated
therein, all of which the Seller and the Originators believe to be reasonable
and fair in light of conditions and facts known to the Seller and the
Originators at such time and reflect the good faith, reasonable and fair
estimates by the Seller and the Originators of the future performance of Seller
and/or the Originators and the other information projected therein for the
periods set forth therein. Projections listed on Schedule B have been prepared
in good faith based upon assumptions believed by Convergys and its Subsidiaries
to be reasonable at the time made, it being understood that such Projections are
subject to contingencies beyond Convergys or its Subsidiaries’ control and that
actual results may vary materially from the Projections.

(y) OFAC. Neither Seller nor any Originator nor any Subsidiary of any Originator
(i) is a person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2

 

14



--------------------------------------------------------------------------------

of such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (iii) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

(z) Patriot Act. Each of Seller and the Originators and each Subsidiary of any
Originator are in compliance, in all material respects, with the USA Patriot Act
(Title 111 of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”). No
part of the proceeds of the purchases hereunder will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

(aa) ERISA. Each of Seller and each affiliate that is a member of the same
Controlled Group as Seller is in compliance in all material respects with ERISA,
and no lien exists in favor of the PBGC on any of the Receivables.

Section 5.2 Scotiabank Committed Purchasers Representations and Warranties. Each
Scotiabank Committed Purchaser hereby represents and warrants to the Scotiabank
Group Agent and the Conduit that:

(a) Existence and Power. Such Scotiabank Committed Purchaser is a corporation or
a banking association duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or organization, and has all
corporate power to perform its obligations hereunder.

(b) No Conflict. The execution and delivery by such Scotiabank Committed
Purchaser of this Agreement and the performance of its obligations hereunder are
within its corporate powers, have been duly authorized by all necessary
corporate action, do not contravene or violate (i) its certificate or articles
of incorporation or association or by-laws, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or any of its property is bound, or (iv) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property, and do not result in the creation or imposition of any Adverse
Claim on its assets. This Agreement has been duly authorized, executed and
delivered by such Scotiabank Committed Purchaser.

(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Scotiabank Committed
Purchaser of this Agreement and the performance of its obligations hereunder.

(d) Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Scotiabank Committed Purchaser enforceable against such
Scotiabank Committed Purchaser in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting

 

15



--------------------------------------------------------------------------------

creditors’ rights generally and by general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law).

ARTICLE VI.

CONDITIONS OF PURCHASES

Section 6.1 Conditions Precedent to Initial Incremental Purchase. The initial
Incremental Purchase of a Receivables Interest under this Agreement is subject
to the conditions precedent that (a) the Administrative Agent shall have
received on or before the date of such purchase those documents listed on
Schedule B, and (b) each Agent and each of the Purchasers shall have received
all fees and expenses required to be paid on such date pursuant to the terms of
this Agreement, the applicable Fee Letter or otherwise.

Section 6.2 Conditions Precedent to All Purchases and Reinvestments. Each
purchase of a Receivables Interest and each Reinvestment shall be subject to the
further conditions precedent that (a) in the case of each such purchase or
Reinvestment: (i) the Servicer shall have delivered to Wachovia and the
Scotiabank Group Agent on or prior to the date of such purchase, in form and
substance satisfactory to each of Wachovia and the Scotiabank Group Agent, all
Receivables Reports as and when due under Section 8.5 and (ii) upon either
Wachovia’s or the Scotiabank Group Agent’s reasonable request, the Servicer
shall have delivered to Wachovia and the Scotiabank Group Agent at least one
(1) Business Day prior to such purchase or Reinvestment an interim Receivables
Report showing the amount of Eligible Receivables; (b) the Facility Termination
Date shall not have occurred; (c) the Agents and the Purchasers shall have
received such other approvals, opinions or documents as it may reasonably
request and (d) on the date of each such Incremental Purchase or Reinvestment,
the following statements shall be true (and acceptance of the proceeds of such
Incremental Purchase or Reinvestment shall be deemed a representation and
warranty by Seller that such statements are then true):

(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase or Reinvestment as
though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization
Event, and no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that would constitute a Potential
Amortization Event;

(iii) the Aggregate Invested Amount does not exceed the Purchase Limit and the
aggregate Receivables Interests do not exceed 100%; and

(iv) the conditions to each purchase set forth in Section 1.1(a) hereof shall
have been satisfied.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by any Agent or any Purchaser, occur automatically on each day that the
Servicer shall receive any Collections

 

16



--------------------------------------------------------------------------------

without the requirement that any further action be taken on the part of any
Person and notwithstanding the failure of Seller to satisfy any of the foregoing
conditions precedent in respect of such Reinvestment. The failure of Seller to
satisfy any of the foregoing conditions precedent in respect of any Reinvestment
shall give rise to a right of Wachovia and the Scotiabank Group Agent, which
right may be exercised at any time on demand of Wachovia or the Scotiabank Group
Agent, to rescind the related purchase and direct Seller to pay to Wachovia and
to the Scotiabank Group Agent (for the benefit of the Purchasers in the
Scotiabank Group), their respective Percentages of the Collections prior to the
Amortization Date that shall have been applied to the affected Reinvestment.

ARTICLE VII.

COVENANTS

Section 7.1 Affirmative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party covenants for itself
or on its own behalf, as applicable:

(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agents and
Wachovia:

(i) Annual Reporting. Within 90 days after the end of each fiscal year of
Convergys, (A) the audited annual consolidated financial statements of Convergys
and its Subsidiaries required to be delivered under Section 4.1(a)(i) of the
Receivables Sale Agreements, together with (B) unaudited annual financial
statements of Seller other than cash flow statements (it being agreed that the
furnishing of the Convergy’s annual report on Form 10-K for such year containing
such financial statements, as filed with the SEC and posted on the SEC’s website
at www.sec.gov, will satisfy the obligation to deliver such annual financials
under this Section 7.1(a)(i)(A)).

(ii) Quarterly Reporting. Within 45 days after the end of each fiscal quarter of
Convergys, (A) the quarterly financial statements of Convergys and its
Subsidiaries required to be delivered under Section 4.1(a)(ii) of the
Receivables Sale Agreements, together with (B) unaudited quarterly financial
statements of Seller other than cash flow statements (it being agreed that the
furnishing of the Convergy’s quarterly report on Form 10-Q for such quarter
containing such financial statements, as filed with the SEC and posted on the
SEC’s website at www.sec.gov, will satisfy the obligation to deliver such
quarterly financials under this Section 7.1(a)(ii)(A)).

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
signed by the applicable Seller Party’s Authorized Officer and dated the date of
such annual financial statement or such quarterly financial statement, as the
case may be.

 

17



--------------------------------------------------------------------------------

(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of Convergys, copies of all financial statements, reports
and proxy statements so furnished.

(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements (other than any registration statements on Form S-8 or its
equivalent) and any reports which Convergys files with the Securities and
Exchange Commission.

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Originator, the
Performance Guarantor or any Collection Bank, copies of the same.

(vii) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the financial
condition, operations, prospects or business of such Seller Party as any of the
Agents or any Purchaser may from time to time reasonably request in order to
protect the interests of the Agents and the Purchasers under or as contemplated
by this Agreement.

(b) Notices. Such Seller Party will notify the Agents and Wachovia in writing of
any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event hereunder, the
occurrence of a “Termination Event” or “Potential Termination Event” (as defined
in the CCM Receivables Sale Agreement), and the occurrence of a “Termination
Event” or “Potential Termination Event” (as defined in the Convergys Receivables
Sale Agreement) by a statement of an Authorized Officer of such Seller Party.

(ii) Judgment and Proceedings. (A) (1) The entry of any judgment or decree
against the Servicer or any of its respective Subsidiaries if the aggregate
amount of all judgments and decrees outstanding against the Servicer and its
Subsidiaries exceeds $15,000,000 and (2) the institution of any litigation,
arbitration proceeding or governmental proceeding against the Servicer which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect; and (B) the entry of any judgment or decree or the
institution of any litigation, arbitration proceeding or governmental proceeding
against Seller.

(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Defaults Under Other Agreements. The occurrence of a default or an event of
default under any other financing arrangement relating to a line of credit or
Indebtedness in excess of $10 million in aggregate principal amount pursuant to
which any Originator is a debtor or an obligor.

 

18



--------------------------------------------------------------------------------

(v) Termination Date. The occurrence of the “Termination Date” under and as
defined in the CCM Receivables Sale Agreement or the occurrence of the
“Termination Date” under and as defined in the Convergys Receivables Sale
Agreement.

(c) Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect. Such Seller Party will preserve and maintain
its corporate or limited liability company existence, rights, franchises and
privileges in the jurisdiction of its organization, and qualify and remain
qualified in good standing as a foreign corporation or limited liability company
in each jurisdiction where its business is conducted, except where the failure
to so preserve and maintain or qualify could not reasonably be expected to have
a Material Adverse Effect.

(d) Audits. Such Seller Party will furnish to the Agents and Wachovia from time
to time such information with respect to it and the Receivables as any of the
Agents or Wachovia may reasonably request. Such Seller Party will, from time to
time during regular business hours as requested by any the Agents or Wachovia
upon reasonable notice and at the sole cost of such Seller Party, permit each of
the Agents and Wachovia, or their respective agents or representatives (and
shall cause each Originator to permit each of the Agents and Wachovia or their
respective agents or representatives): (i) to examine and make copies of and
abstracts from all Records (other than the Excluded Contracts) in the possession
or under the control of such Person relating to the Receivables and the Related
Security (other than the Excluded Contracts), including, without limitation, the
related Contracts (other than Excluded Contracts) and the related Invoices, and
(ii) to visit the offices and properties of such Person for the purpose of
examining such materials described in clause (i) above, and to discuss matters
relating to such Person’s financial condition or the Receivables and the Related
Security or any Person’s performance under any of the Transaction Documents or
any Person’s performance under the Contracts and, in each case, with any of the
officers or employees of Seller or the Servicer having knowledge of such matters
(each of the foregoing examinations and visits, a “Review”); provided, however,
that, except in connection with an Extension Request, so long as no Amortization
Event or Potential Amortization Event has occurred, the Seller Parties shall
only be responsible for the costs and expenses of two (2) Reviews in any one
calendar year.

(e) Keeping and Marking of Records and Books.

(i) The Servicer will (and will cause each Originator to) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable). The Servicer will
(and will cause each Originator to) give each of the Agents and Wachovia notice
of any material change in the administrative and operating procedures referred
to in the previous sentence.

 

19



--------------------------------------------------------------------------------

(ii) Servicer will (and will cause each Originator to) (A) on or prior to the
date hereof, mark its master data processing records and other books and records
relating to the Receivables Interests with a legend, acceptable to each of the
Agents and Wachovia, describing the Receivables Interests and (B) upon the
request of any of the Agents or Wachovia following the occurrence of an
Amortization Event, deliver to the Administrative Agent all Invoices (including,
without limitation, all multiple originals of any Invoice) relating to the
Receivables.

(f) Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will (and will cause each Originator to) timely and fully (i) perform and
comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables, and (ii) comply in all material respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract.

(g) Performance and Enforcement of Receivables Sale Agreements and Performance
Undertaking. Seller will, and will require each of the Originators to, perform
each of their respective obligations and undertakings under and pursuant to
their respective Receivables Sale Agreements, will purchase Receivables
thereunder in strict compliance with the terms thereof and will vigorously
enforce the rights and remedies accorded to Seller under the Receivables Sale
Agreements. Seller will take all actions to perfect and enforce its rights and
interests (and the rights and interests of the Agents and the Purchasers as
assignees of Seller) under the Receivables Sale Agreements as any Agent or
Wachovia may from time to time reasonably request, including, without
limitation, making claims to which it may be entitled under any indemnity,
reimbursement or similar provision contained in any of the Receivables Sale
Agreements. In addition, Seller will vigorously enforce the rights and remedies
accorded to Seller under the Performance Undertaking.

(h) Ownership. Seller will (or will cause each Originator to) take all necessary
action to (i) vest legal and equitable title to the Receivables, the Related
Security and the Collections purchased under the Receivables Sale Agreements
irrevocably in Seller, free and clear of any Adverse Claims other than Adverse
Claims in favor of the Administrative Agent and the Purchasers (including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect Seller’s interest in such Receivables,
Related Security and Collections and such other action to perfect, protect or
more fully evidence the interest of Seller therein as any Agent or Wachovia may
reasonably request), and (ii) establish and maintain, in favor of the
Administrative Agent, for the benefit of the Purchasers, a valid and perfected
first priority undivided percentage ownership interest (and/or a valid and
perfected first priority security interest) in all Receivables, Related Security
and Collections to the full extent contemplated herein, free and clear of any
Adverse Claims other than Adverse Claims in favor of the Administrative Agent
for the benefit of the Purchasers (including, without limitation, the filing of
all financing statements or other similar instruments or documents necessary
under the UCC (or any comparable law) of all appropriate jurisdictions to
perfect the Administrative Agent’s (for the benefit of the Purchasers) interest
in such Receivables, Related Security and Collections and such other action to
perfect, protect or more fully evidence the interest of the

 

20



--------------------------------------------------------------------------------

Administrative Agent for the benefit of the Purchasers as any Agent or Wachovia
may reasonably request).

(i) Separateness; Purchasers’ Reliance. Seller acknowledges that the Agents and
the Purchasers are entering into the transactions contemplated by this Agreement
in reliance upon Seller’s identity as a legal entity that is separate from each
of the Originators, the Performance Guarantor and their respective other
Affiliates (collectively, the “Convergys Group”). Therefore, from and after the
date of execution and delivery of this Agreement, Seller shall take all
reasonable steps, including, without limitation, all steps that any Agent or
Wachovia may from time to time reasonably request, to maintain Seller’s identity
as a separate legal entity and to make it manifest to third parties that Seller
is an entity with assets and liabilities distinct from those of the members of
the Convergys Group thereof and not just a division thereof. Without limiting
the generality of the foregoing and in addition to the other covenants set forth
herein, Seller will:

(A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
any member of the Convergys Group (including, without limitation, by means of
providing appropriate employees with business or identification cards
identifying such employees as Seller’s employees);

(B) refrain from participating, directly or indirectly, in the management of any
member of the Convergys Group;

(C) compensate all employees, consultants and agents directly, from Seller’s own
funds, for services provided to Seller by such employees, consultants and agents
and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of a member of the Convergys Group, allocate the
compensation of such employee, consultant or agent between Seller and the
members of the Convergys Group on a basis that reflects the services rendered to
Seller and the Convergys Group;

(D) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of a member of the Convergys Group,
Seller shall lease such office at a fair market rent;

(E) have separate stationery and invoices in its own name;

(F) conduct all transactions with the members of the Convergys Group strictly on
an arm’s-length basis, allocate all overhead expenses (including, without
limitation, telephone and other utility charges) for items shared between Seller
and the Convergys Group on the basis of actual use to the extent practicable
and, to the extent such allocation is not practicable, on a basis reasonably
related to actual use;

 

21



--------------------------------------------------------------------------------

(G) at all times have a Board of Directors consisting of not less than three
members, at least one member of which is an Independent Director;

(H) observe all corporate formalities as a distinct entity, and ensure that all
corporate actions relating to (A) the selection, maintenance or replacement of
the Independent Director, (B) the dissolution or liquidation of Seller or
(C) the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);

(I) maintain Seller’s books and records separate from those of the members of
the Convergys Group and otherwise readily identifiable as its own assets rather
than assets of a member of the Convergys Group;

(J) prepare its financial statements separately from those of the Convergys
Group and insure that any consolidated financial statements of the Convergys
Group (or any member thereof) that include Seller and that are filed with the
Securities and Exchange Commission or any other governmental agency have notes
clearly stating that Seller is a separate legal entity and that its assets will
be available first and foremost to satisfy the claims of the creditors of
Seller;

(K) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of the
members of the Convergys Group and only maintain bank accounts or other
depository accounts to which Seller alone is the account party, into which
Seller alone (or Servicer, on Seller’s behalf) makes deposits and from which
Seller alone (or Servicer, on Seller’s behalf, or the Administrative Agent
hereunder) has the power to make withdrawals;

(L) at all times be adequately capitalized in light of its contemplated
business;

(M) hold itself out to the public under its own name as a legal entity separate
and distinct from the members of the Convergys Group, and refrain from holding
itself out as having agreed to pay, or as being liable, primarily or
secondarily, for, any obligations of the members of the Convergys Group;

(N) refrain from becoming liable as a guarantor or otherwise with respect to any
Indebtedness or contractual obligation of any member of the Convergys Group;

(O) refrain from making loans, advances or otherwise extending credit to any of
the members of the Convergys Group;

 

22



--------------------------------------------------------------------------------

(P) refrain from making any payment or distribution of assets with respect to
any obligation of any member of the Convergys Group or granting an Adverse Claim
on any of its assets to secure any obligation of any member of the Convergys
Group;

(Q) hold regular duly noticed meetings of its Board of Directors and make and
retain minutes of such meetings;

(R) pay all of Seller’s operating expenses from Seller’s own assets (except for
certain payments by a member of the Convergys Group or other Persons pursuant to
allocation arrangements that comply with the requirements of this
Section 7.1(i));

(S) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreements; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement,
(3) the incurrence of obligations, as expressly contemplated in the CCM
Receivables Sale Agreement and in the Convergys Receivables Sale Agreement, to
make payment to the applicable Originator thereunder for the purchase of
Receivables from such Originator under the applicable Receivables Sale
Agreement, and (4) the incurrence of operating expenses in the ordinary course
of business of the type otherwise contemplated by this Agreement;

(T) maintain its Organic Documents in conformity with this Agreement, such that
it does not amend, restate, supplement or otherwise modify its Organic Documents
in any respect that would impair its ability to comply with the terms or
provisions of any of the Transaction Documents, including, without limitation,
this Section 7.1(i);

(U) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreements and the Performance Undertaking, such that it does not amend,
restate, supplement, cancel, terminate or otherwise modify any of the
Receivables Sale Agreements or the Performance Undertaking, or give any consent,
waiver, directive or approval thereunder or waive any default, action, omission
or breach under any of the Receivables Sale Agreement or the Performance
Undertaking or otherwise grant any indulgence thereunder, without (in each case)
the prior written consent of the Agents and Wachovia;

 

23



--------------------------------------------------------------------------------

(V) maintain its legal separateness such that it does not merge or consolidate
with or into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions, and except as otherwise contemplated
herein) all or substantially all of its assets (whether now owned or hereafter
acquired) to, or acquire all or substantially all of the assets of, any Person,
nor at any time create, have, acquire, maintain or hold any interest in any
Subsidiary;

(W) maintain at all times the Required Capital Amount (as defined in the CCM
Receivables Sale Agreement) and the Required Capital Amount (as defined in the
Convergys Receivables Sale Agreement) and refrain from making any dividend,
distribution, redemption of capital stock or payment of any subordinated
indebtedness which would cause the Required Capital Amount to cease to be so
maintained; and

(X) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Frost Brown Todd LLC,
as counsel for Seller, in connection with the closing or initial Incremental
Purchase under this Agreement and relating to substantive consolidation issues,
and in the certificates accompanying such opinion, remain true and correct in
all material respects at all times.

(j) Collections. Such Seller Party will cause (1) at all times after the earlier
date to occur of (A) July 31, 2009 and (B) the date of the initial purchase of a
Receivables Interest hereunder, all proceeds from all Lock-Boxes to be directly
deposited by a Collection Bank into a Collection Account and (2) each Lock-Box
and Collection Account to be subject at all times to a Collection Account
Agreement that is in full force and effect. At all times after the earlier date
to occur of (A) July 31, 2009 and (B) the date of the initial purchase of a
Receivables Interest hereunder, in the event any payments relating to
Receivables are remitted directly to Seller or any Affiliate of Seller, Seller
will remit (or will cause all such payments to be remitted) directly to a
Collection Bank and deposited into a Collection Account within one (1) Business
Days following receipt thereof, and, at all times prior to such remittance,
Seller will itself hold or, if applicable, will cause such payments to be held
in trust for the exclusive benefit of the Agents and the Purchasers. At all
times after the earlier date to occur of (A) July 31, 2009 and (B) the date of
the initial purchase of a Receivables Interest hereunder, Seller will maintain
exclusive ownership, dominion and control (subject to the terms of this
Agreement) of each Lock-Box and Collection Account and shall not grant the right
to take dominion and control of any Lock-Box or Collection Account at a future
time or upon the occurrence of a future event to any Person, except to the
Administrative Agent as contemplated by this Agreement and except that Seller
may authorize the Servicer to make deposits to and withdrawals from the
Collection Accounts prior to delivery of the Collection Notices.

(k) Taxes. Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing, except any such taxes which are not yet delinquent or are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall

 

24



--------------------------------------------------------------------------------

have been set aside on its books. Seller will pay when due any taxes payable in
connection with the Receivables, exclusive of taxes on or measured by income or
gross receipts of any of the Agents or Purchasers.

(l) Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance as Seller
shall deem appropriate in its good faith business judgment.

(m) Payment to Originators. With respect to any Receivable purchased by Seller
from an Originator, such sale shall be effected under, and in strict compliance
with the terms of, the Receivables Sale Agreements, including, without
limitation, the terms relating to the amount and timing of payments to be made
to such Originator in respect of the purchase price for such Receivable.

Section 7.2 Negative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party covenants for itself
or on its own behalf, as applicable:

(a) Name Change, Offices and Records. Such Seller Party will not change its
name, identity or legal structure (within the meaning of Section 9-507(c) of any
applicable enactment of the UCC) or relocate its chief executive office or any
office where Records are kept unless it shall have: (i) given the Agents and
Wachovia at least forty-five (45) days’ prior written notice thereof and
(ii) delivered to the Administrative Agent all financing statements, instruments
and other documents reasonably requested by any of the Agents or Wachovia in
connection with such change or relocation.

(b) Change in Payment Instructions to Obligors. Except as may be required by the
Administrative Agent pursuant to Section 8.2(b), such Seller Party will not add
or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Agents and Wachovia shall have received, at least
ten (10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that the Servicer may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account.

(c) Modifications to Contracts and Credit and Collection Policy. Such Seller
Party will not, and will not permit any Originator to, make any change to the
Credit and Collection Policy that could adversely affect the collectibility of
the Receivables or decrease the credit quality of any newly created Receivables.
Except as provided in Section 8.2(d), no Seller Party will, or will permit any
Originator to, extend, amend or otherwise modify the terms of any Receivable or
any Contract related thereto in any material respect other than in accordance
with the Credit and Collection Policy.

 

25



--------------------------------------------------------------------------------

(d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Administrative Agent and the
Purchasers provided for herein), and Seller will defend the right, title and
interest of the Agents and the Purchasers in, to and under any of the foregoing
property, against all claims of third parties claiming through or under Seller
or any Originator.

(e) Net Pool Balance. At no time prior to the Amortization Date shall such
Seller Party permit the Net Pool Balance to be less than an amount equal to the
sum of (i) the Aggregate Invested Amount plus (ii) the Required Reserves.

(f) Termination Date Determination. Seller will not designate the Termination
Date (as defined in the CCM Receivables Sale Agreement) or the Termination Date
(as defined in the Convergys Receivables Sale Agreement), or send any written
notice to any Originator in respect thereof, without the prior written consent
of the Agents and Wachovia, except with respect to the occurrence of such
Termination Date arising pursuant to Section 5.1(e) of the CCM Receivables Sale
Agreement or such Termination Date arising pursuant to Section 5.1(e) of the
Convergys Receivables Sale Agreement.

(g) Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.2(e).

(h) Seller Indebtedness. Seller will not incur or permit to exist any
Indebtedness or liability on account of deposits except: (i) the Obligations,
(ii) the Subordinated Loans (as defined in the CCM Receivables Sale Agreement),
(iii) Subordinated Loans (as defined in the Convergys Receivables Sale
Agreement), and (iv) other current accounts payable arising in the ordinary
course of business and not overdue.

(i) Prohibition on Additional Negative Pledges. Seller will not (and will not
authorize any Originator to) enter into or assume any agreement (other than this
Agreement and the other Transaction Documents) prohibiting the creation or
assumption of any Adverse Claim upon the Receivables, Collections or Related
Security except as contemplated by the Transaction Documents, or otherwise
prohibiting or restricting any transaction contemplated hereby or by the other
Transaction Documents. Seller will not (and will not authorize any Originator
to) enter into or assume any agreement creating any Adverse Claim upon the
Subordinated Notes (as defined in the CCM Receivables Sale Agreement) or upon
the Subordinated Notes (as defined in the Convergys Receivables Sale Agreement).

 

26



--------------------------------------------------------------------------------

ARTICLE VIII.

ADMINISTRATION AND COLLECTION

Section 8.1 Designation of Servicer.

(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. Convergys is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. At any time after the occurrence of an Amortization
Event, the Agents and the Purchasers may at any time designate as Servicer any
Person to succeed Convergys or any successor Servicer.

(b) Convergys may delegate, and Convergys hereby advises the Purchasers and the
Agents that it has delegated, to the Originators, as sub-servicers of the
Servicer, certain of its duties and responsibilities as Servicer hereunder in
respect of the Receivables originated by such Originators. Without the prior
written consent of Wachovia and the Scotiabank Group Agent, the Servicer shall
not be permitted to delegate any of its duties or responsibilities as Servicer
to any Person other than (i) Seller, (ii) the Originators, and (iii) with
respect to certain Charged-Off Receivables, outside collection agencies in
accordance with its customary practices. Seller shall not be permitted to
further delegate to any other Person any of the duties or responsibilities of
Servicer delegated to it by Convergys. If at any time following the occurrence
of an Amortization Event, Wachovia and the Scotiabank Group Agent shall
designate as Servicer any Person other than Convergys, all duties and
responsibilities theretofore delegated by Convergys to Seller or any Originator
may, at the discretion of any of the Agents, be terminated forthwith on notice
given by any Agent or Wachovia to the other Agent or Wachovia, as applicable,
Convergys and to Seller.

(c) Notwithstanding the foregoing subsection (b), (i) Servicer shall be and
remain primarily liable to the Agents and the Purchasers for the full and prompt
performance of all duties and responsibilities of the Servicer hereunder and
(ii) the Agents and the Purchasers shall be entitled to deal exclusively with
Servicer in matters relating to the discharge by the Servicer of its duties and
responsibilities hereunder. The Agents and the Purchasers shall not be required
to give notice, demand or other communication to any Person other than Servicer
in order for communication to the Servicer and its sub-servicer or other
delegate with respect thereto to be accomplished. Servicer, at all times that it
is the Servicer, shall be responsible for providing any sub-servicer or other
delegate of the Servicer with any notice given to the Servicer under this
Agreement.

Section 8.2 Duties of Servicer.

(a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.

 

27



--------------------------------------------------------------------------------

(b) At all times after the earlier date to occur of (A) July 31, 2009 and
(B) the date of the initial purchase of a Receivables Interest hereunder, the
Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account. The Servicer shall effect a Collection Account
Agreement substantially in the form of Exhibit VI with each bank party to a
Collection Account at any time. In the case of any remittances received in any
Lock-Box or Collection Account that shall have been identified, to the
satisfaction of the Servicer, to not constitute Collections or other proceeds of
the Receivables or the Related Security, the Servicer shall promptly remit such
items to the Person identified to it as being the owner of such remittances.
From and after the date the Administrative Agent delivers to any Collection Bank
a Collection Notice pursuant to Section 8.3, the Administrative Agent may
request that the Servicer, and the Servicer thereupon promptly shall instruct
all Obligors with respect to the Receivables, to remit all payments thereon to a
new depositary account specified by the Administrative Agent and, at all times
thereafter, Seller and the Servicer shall not deposit or otherwise credit, and
shall not permit any other Person to deposit or otherwise credit to such new
depositary account any cash or payment item other than Collections.

(c) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections (or such funds or other assets arising therefrom) in
accordance with Article II. The Servicer shall, upon the request of any Agent or
Wachovia, segregate, in a manner acceptable to the Agents and Wachovia, all
cash, checks and other instruments received by it from time to time constituting
Collections from the general funds of the Servicer or Seller prior to the
remittance thereof in accordance with Article II. If the Servicer shall be
required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the
Administrative Agent such allocable share of Collections of Receivables set
aside for the Purchasers on the first Business Day following receipt by the
Servicer of such Collections, duly endorsed or with duly executed instruments of
transfer.

(d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Defaulted Receivable
or limit the rights of the Agents or the Purchasers under this Agreement.
Notwithstanding anything to the contrary contained herein, the Administrative
Agent shall have the absolute and unlimited right to direct the Servicer to
commence or settle any legal action with respect to any Receivable or to
foreclose upon or repossess any Related Security.

(e) The Servicer shall hold in trust for Seller and the Purchasers all Records
that (i) evidence or relate to the Receivables, the related Contracts (other
than Excluded Contracts), the related Invoices and Related Security (other than
Excluded Contracts) or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of any Agent, deliver
or make available to the Administrative Agent all such Records (other than
Excluded Contracts), at a place selected by the Administrative Agent. The
Servicer shall, as soon as practicable following receipt thereof turn over to
Seller any cash collections or other cash proceeds received with respect to
Indebtedness not constituting Receivables. The Servicer

 

28



--------------------------------------------------------------------------------

shall, from time to time at the request of any Purchaser, furnish to the
Purchasers (promptly after any such request) a calculation of the amounts set
aside for the Purchasers pursuant to Article II.

(f) Any payment by an Obligor in respect of any indebtedness owed by it to an
Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.

Section 8.3 Collection Notices. The Administrative Agent is authorized at any
time to date and to deliver to the Collection Banks the Collection Notices if
deemed necessary or advisable in the reasonable judgment of the Administrative
Agent. Seller hereby transfers to the Administrative Agent for the benefit of
the Purchasers, effective when the Administrative Agent delivers such notice,
the exclusive ownership and control of each Lock-Box and the Collection Accounts
(it being understood that such transfer shall not alter where Obligors direct
payments or the manner in which Servicer accounts for the receipt of such
payments). In case any authorized signatory of Seller whose signature appears on
a Collection Account Agreement shall cease to have such authority before the
delivery of such notice, such Collection Notice shall nevertheless be valid as
if such authority had remained in force. Seller hereby authorizes the
Administrative Agent, and agrees that the Administrative Agent shall be entitled
after the occurrence of an Amortization Event to (i) endorse Seller’s name on
checks and other instruments representing Collections, (ii) enforce the
Receivables, the related Contracts and the Related Security and (iii) take such
action as shall be necessary or desirable to cause all cash, checks and other
instruments constituting Collections of Receivables to come into the possession
of the Administrative Agent rather than Seller.

Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agents and the Purchasers of their rights
hereunder shall not release the Servicer, any Originator or Seller from any of
their duties or obligations with respect to any Receivables or under the related
Contracts. The Purchasers shall have no obligation or liability with respect to
any Receivables or related Contracts, nor shall any of them be obligated to
perform the obligations of Seller.

Section 8.5 Reports. The Servicer shall compile and complete the following
reports based on information received by it from the Originators under the
Receivables Sale Agreements and forward to the Agents and Wachovia (i) on the
20th day of each month or if such date is not a Business Day, the next Business
Day (the “Monthly Reporting Date”), and at such times as any Agent or Wachovia
shall request (an “Interim Reporting Date”), a Receivables Report and (ii) at
such times as any Agent or Wachovia shall reasonably request, a listing by
Obligor of all Receivables together with an aging of such Receivables.

Section 8.6 Servicing Fees. In consideration of Convergys’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as Convergys shall
continue to perform as Servicer hereunder, Seller shall pay over to Convergys a
fee (the “Servicing Fee”) on the first calendar day of each month, in arrears
for the immediately preceding month, equal to

 

29



--------------------------------------------------------------------------------

1% per annum of the average aggregate Outstanding Balance of all Receivables
during such period, as compensation for its servicing activities.

ARTICLE IX.

AMORTIZATION EVENTS

Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an “Amortization Event”:

(a) Any Seller Party shall fail to make any payment or deposit required under
this Agreement or any other Transaction Document to which it is a party on or
within one (1) Business Day after the date on which the same is required to be
made.

(b) Any Seller Party shall fail to perform or observe any covenant contained in
any provision of Section 7.2 or Section 8.5.

(c) Any Seller Party shall fail to perform or observe any other covenant,
agreement or other obligation hereunder (other than as referred to in another
paragraph of this Section 9.1) or any other Transaction Document to which it is
a party and such failure shall continue for ten (10) consecutive Business Days
following the earlier to occur of (i) notice from any Agent or Wachovia of such
non-performance or non-observance, or (ii) the date on which a Responsible
Officer of such Seller Party otherwise becomes aware of such non-performance or
non-observance.

(d) Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
required to be delivered pursuant hereto or thereto shall prove to have been
incorrect or misleading when made or deemed made in any material respect;
provided that the materiality threshold in this subsection shall not be
applicable with respect to any representation or warranty which itself contains
a materiality threshold.

(e) (i) Seller shall default in the payment when due of any principal of or
interest on any Indebtedness or shall fail to observe or perform any other
agreement or condition relating to any such Indebtedness and such default has
not been waived by the applicable lenders before the expiration of any
applicable grace periods, or any other event or condition shall occur which
results in an a default under any such Indebtedness; or (ii) any Originator
shall default, or the Performance Guarantor or any of its Subsidiaries (other
than an Originator or Seller) shall default, in the payment when due of any
principal or of or interest on any Material Indebtedness or shall fail to
observe or perform any other agreement or condition relating to any such
Material Indebtedness and such default has not been waived by the applicable
lenders before the expiration of any applicable grace periods; or any other
event or condition shall occur which results in a default under any such
Material Indebtedness.

(f) (i) Any Seller Party, any Originator or any of their Subsidiaries shall
generally not pay its debts as such debts become due or shall admit in writing
its inability to pay its debts generally or shall make a general assignment for
the benefit of creditors; or (ii) any proceeding

 

30



--------------------------------------------------------------------------------

shall be instituted by or against any Seller Party, any Originator or any of
their Subsidiaries seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors and in the case of any such
proceeding instituted against (but not instituted by) it, either such proceeding
shall remain undismissed or unstayed for a period of 30 days, or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief, or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property) shall occur or
(iii) any Seller Party, any Originator or any of their Subsidiaries shall take
any corporate action to authorize any of the actions set forth in clauses (i) or
(ii) above in this subsection (f).

(g) Seller shall fail to comply with the terms of Section 2.6 hereof.

(h) (A) As at the end of any calendar month:

(i) the average of the Dilution Ratios for the three months then most recently
ended shall exceed 1.50%; or

(ii) the average of the Delinquency Ratios for the three months then most
recently ended shall exceed 3.00%; or

(B) (i) As at July 31, 2009, August 31, 2009 or September 30, 2009, the average
of the Default Ratios for the three months then most recently ended shall exceed
4.00%; or

(ii) as at the end of any calendar month thereafter, the average of the Default
Ratios for the three months then most recently ended shall exceed 2.25%.

(i) A Change of Control or a Credit Agreement Change of Control shall occur.

(j) (i) One or more final judgments for the payment of money shall be entered
against Seller in an amount of $13,475 or (ii) one or more final judgments for
the payment of money in an amount in excess of $15,000,000, individually or in
the aggregate, shall be entered against the Servicer on claims not covered by
insurance or as to which the insurance carrier has denied its responsibility,
and such judgment shall continue unsatisfied and in effect for thirty
(30) consecutive days without a stay of execution.

(k) Either (i) (A) the “Termination Date” under and as defined in the CCM
Receivables Sale Agreement shall occur with respect to Convergys Customer
Management Group Inc. or (B) the “Termination Date” under and as defined in the
Convergys Receivables Sale Agreement shall occur with respect to Convergys
Corporation or (ii) any Originator shall for any reason cease to transfer, or
cease to have the legal capacity to transfer, or otherwise be incapable of
transferring Receivables to Seller under any of the Receivables Sale Agreements.

(l) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller, or any Obligor shall directly or
indirectly contest in any manner such

 

31



--------------------------------------------------------------------------------

effectiveness, validity, binding nature or enforceability, or the Administrative
Agent for the benefit of the Purchasers shall cease to have a valid and
perfected first priority security interest in the Receivables, the Related
Security and the Collections with respect thereto and the Collection Accounts.

(m) The Performance Guarantor shall fail to pay, upon demand, any amount
required to be paid by it under the Performance Undertaking, or the Performance
Undertaking shall cease to be effective or to be the legally valid, binding and
enforceable obligation of Convergys, or Convergys shall directly or indirectly
contest in any manner such effectiveness, validity, binding nature or
enforceability or its liability for any amounts due thereunder.

(n) Any event shall occur which has, or could be reasonably expected to have a
Material Adverse Effect of the types described in clauses (iii) through (v) of
the definition of “Material Adverse Effect”; provided that such event shall not
include any event that, but for a change in a numeric variable (whether of time,
percentage, amount or otherwise) with respect to such event, would result in an
Amortization Event under another paragraph of this Section 9.1.

(o) The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Tax Code in an amount in excess of $100,000 with regard to
any of the Receivables or Related Security and such lien shall not have been
released within seven (7) days.

(p) (i) The PBGC shall file notice of a lien pursuant to Section 4068 of ERISA
in an amount in excess of $100,000 with regard to any of the Receivables or
Related Security and such lien shall not have been released within seven
(7) days.

(q) Convergys shall permit the ratio of (a) Consolidated EBITDA to
(b) Consolidated Interest Expense, in each case for any period of four
consecutive quarters, to be less than 4.0 to 1.0.

(r) Convergys shall permit at any time the ratio of (a) Consolidated Total Debt
at such time to (b) Consolidated EBITDA for the most recently ended period of
four consecutive fiscal quarters to be greater than 3.25 to 1.0.

Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Administrative Agent may, and upon the direction of
either Wachovia or the Scotiabank Group Agent, shall, take any of the following
actions: (i) replace the Person then acting as Servicer, (ii) declare the
Amortization Date to have occurred, whereupon the Amortization Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by each Seller Party; provided, however, that
upon the occurrence of an Amortization Event described in Section 9.1(f)(ii), or
of an actual or deemed entry of an order for relief with respect to any Seller
Party under the Federal Bankruptcy Code, the Amortization Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by each Seller Party, (iii) to the fullest
extent permitted by applicable law, declare that the Default Rate shall accrue
with respect to any of the Aggregate Unpaids outstanding at such time,
(iv) deliver the Collection Notices to the Collection Banks, and (v) notify
Obligors of the Purchasers’ interest in the Receivables. The aforementioned
rights and remedies shall be without limitation, and shall be in addition to all

 

32



--------------------------------------------------------------------------------

other rights and remedies of the Agents and the Purchasers otherwise available
under any other provision of this Agreement, by operation of law, at equity or
otherwise, all of which are hereby expressly preserved, including, without
limitation, all rights and remedies provided under the UCC, all of which rights
shall be cumulative.

ARTICLE X.

INDEMNIFICATION

Section 10.1 Indemnities by the Seller. Without limiting any other rights that
any Agent or any Purchaser may have hereunder or under applicable law, Seller
hereby agrees to indemnify (and pay upon demand to) each of the Agents, the
Purchasers and their respective assigns, officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees (which attorneys may be employees
of such Agent or such Purchaser) and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by a Purchaser of an interest in the
Receivables excluding, however, in all of the foregoing instances:

(a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(b) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(c) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Receivables Interests as a loan or loans by the Purchasers
to Seller secured by the Receivables, the Related Security, the Collection
Accounts and the Collections;

provided, however, that nothing contained in this sentence shall limit the
liability of Seller or limit the recourse of the Purchasers to Seller for
amounts otherwise specifically provided to be paid by Seller under the terms of
this Agreement. Without limiting the generality of the foregoing
indemnification, Seller shall indemnify the Indemnified Parties for Indemnified
Amounts (including, without limitation, losses in respect of uncollectible
receivables, regardless of whether reimbursement therefor would constitute
recourse to Seller) relating to or resulting from:

(i) any representation or warranty made by any Seller Party or any Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other Transaction Document or any other information or report

 

33



--------------------------------------------------------------------------------

required to be delivered by any such Person pursuant hereto or thereto, which
shall have been false or incorrect when made or deemed made;

(ii) the failure by any Seller Party or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

(iii) any failure of any Seller Party or any Originator to perform its duties,
covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(iv) any products liability, environmental liability, personal injury or damage
suit, or other similar claim arising out of or in connection with merchandise,
insurance or services that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Receivables Interests or any other investigation,
litigation or proceeding relating to any Seller Party or any Originator in which
any Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Amortization Event described in Section 9.1(f);

(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from any Originator, free and clear of any Adverse Claim

 

34



--------------------------------------------------------------------------------

(other than as created hereunder); or any failure of Seller to give reasonably
equivalent value to the applicable Originator under the applicable Receivables
Sale Agreement in consideration of the transfer by such Originator of any
Receivable, or any attempt by any Person to void such transfer under statutory
provisions or common law or equitable action;

(xi) any failure to vest and maintain vested in the Administrative Agent for the
benefit of the Purchasers, or to transfer to the Administrative Agent for the
benefit of the Purchasers, legal and equitable title to, and ownership of, a
first priority perfected undivided percentage ownership interest (to the extent
of the Receivables Interests contemplated hereunder) or security interest in the
Receivables, the Related Security and the Collections, free and clear of any
Adverse Claim (except as created by the Transaction Documents);

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Incremental Purchase or Reinvestment or at
any subsequent time;

(xiii) any action or omission by any Seller Party which reduces or impairs the
rights of the Agents or the Purchasers with respect to any Receivable or the
value of any such Receivable;

(xiv) any attempt by any Person to void any Incremental Purchase or Reinvestment
hereunder under statutory provisions or common law or equitable action;

(xv) any breach of any confidentiality provision in any Contract resulting from
execution and delivery of this Agreement or any other Transaction Document, any
of the transactions consummated pursuant to this Agreement or any other
Transaction Document, delivery of any information or report pursuant hereto or
thereto, or any performance of obligations hereunder or thereunder; and

(xvi) the failure of any Receivable included in the calculation of the Net Pool
Balance as an Eligible Receivable to be an Eligible Receivable at the time so
included.

Section 10.2 Indemnities by the Servicer. Without limiting any other rights that
any Agent or any Purchaser may have hereunder or under applicable law, Servicer
hereby agrees to indemnify (and pay upon demand to) each Indemnified Party from
and against any and all damages, losses, claims, taxes, liabilities, costs,
expenses and for all other amounts payable, including reasonable attorneys’ fees
(which attorneys may be employees of such Agent or such Purchaser) and
disbursements (all of the foregoing being collectively referred to as “Servicer
Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result

 

35



--------------------------------------------------------------------------------

of Servicer’s failure to duly and punctually perform its obligations under this
Agreement excluding, however, in all of the foregoing instances:

(a) Servicer Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Servicer Indemnified Amounts resulted
from gross negligence or willful misconduct on the part of the Indemnified Party
seeking indemnification; and

(b) Servicer Indemnified Amounts to the extent the same includes losses in
respect of Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor;

provided, however, that nothing contained in this sentence shall limit the
liability of Servicer or limit the recourse of the Purchasers to Servicer for
Collections received by the Servicer and required to be remitted by it under the
terms of this Agreement. Without limiting the generality of the foregoing
indemnification, Servicer shall indemnify the Indemnified Parties for Servicer
Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to the Servicer) relating to or resulting from:

(i) any representation or warranty made by Servicer (or any officers of
Servicer) under or in connection with this Agreement, any other Transaction
Document or any other information or report delivered by any such Person
pursuant hereto or thereto, which shall have been false or incorrect when made
or deemed made;

(ii) the failure by Servicer to comply with any applicable law, rule or
regulation with respect to the collection of any Receivable or Related Security;

(iii) any failure of Servicer to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;

(iv) the commingling by the Servicer of Collections of Receivables or funds or
other assets arising therefrom at any time with other funds;

(v) any investigation, litigation or proceeding relating to Servicer in which
any Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

(vi) any Amortization Event of the described in Section 9.1(f) with respect to
Servicer;

(vii) any breach of any confidentiality provision in any Contract resulting from
execution and delivery of this Agreement or any other Transaction Document, any
of the transactions consummated pursuant to this Agreement or any other
Transaction Document, delivery of any information or report pursuant hereto or
thereto, or any performance of obligations hereunder or thereunder; and

 

36



--------------------------------------------------------------------------------

(viii) any action or omission by Servicer relating to its obligations hereunder
which reduces or impairs the rights of the Agents or the Purchasers with respect
to any Receivable or the value of any such Receivable.

Section 10.3 Increased Cost and Reduced Return. If after the date hereof,
Wachovia or any Funding Source shall be charged any fee, expense or increased
cost on account of the adoption of any applicable law, rule or regulation
(including any applicable law, rule or regulation regarding capital adequacy),
any accounting principles or any change in any of the foregoing, or any change
in the interpretation or administration thereof by the Financial Accounting
Standards Board (“FASB”), any governmental authority, any central bank or any
comparable agency charged with the interpretation or administration thereof, or
compliance with any request or directive (whether or not having the force of
law) of any such authority or agency: (i) that subjects Wachovia to any charge
or withholding on or with respect to this Agreement or Wachovia’s obligations
hereunder or any Funding Source to any charge or withholding on or with respect
to any Funding Agreement or a Funding Source’s obligations under a Funding
Agreement, or on or with respect to the Receivables, or changes the basis of
taxation of payments to Wachovia of any amounts payable hereunder or any Funding
Source of any amounts payable under any Funding Agreement (except for changes in
the rate of tax on the overall net income of Wachovia or a Funding Source or
taxes excluded by Section 10.1) or (ii) that imposes, modifies or deems
applicable any reserve, assessment, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of Wachovia or a
Funding Source, or credit extended by Wachovia pursuant to this Agreement or a
Funding Source pursuant to Funding Agreement or (iii) that imposes any other
condition the result of which is to increase the cost to Wachovia of performing
its obligations hereunder or to a Funding Source of performing its obligations
under a Funding Agreement, or to reduce the rate of return on Wachovia’s capital
as a consequence of its obligations hereunder or a Funding Source’s capital as a
consequence of its obligations under a Funding Agreement, or to reduce the
amount of any sum received or receivable by Wachovia under this Agreement or a
Funding Source under a Funding Agreement or to require any payment calculated by
reference to the amount of interests or loans held or interest received by it,
then, upon demand by Wachovia or the Scotiabank Group Agent, as applicable,
Seller shall pay to Wachovia or the Scotiabank Group Agent, for the benefit of
the relevant Funding Source, such amounts charged to Wachovia or such Funding
Source or such amounts to otherwise compensate Wachovia or such Funding Source
for such increased cost or such reduction. Notwithstanding the foregoing, no
Funding Source that is not organized under the laws of the United States of
America, or a state thereof, shall be entitled to reimbursement or compensation
hereunder unless and until it has delivered to the Seller two (2) duly completed
and signed originals of United States Internal Revenue Service Form W-8BEN or
W-8ECI, as applicable, certifying in either case that such Funding Source is
entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes.

Section 10.4 Other Costs and Expenses. Subject to the limitations set forth in
the Fee Letter, Seller shall pay to the Agents, Wachovia and the Conduit on
demand all costs and out-of-pocket expenses in connection with the preparation,
execution, delivery and administration of this Agreement, the transactions
contemplated hereby and the other documents to be delivered hereunder, including
without limitation, the cost of Wachovia and the Conduit’s auditors auditing the
books, records and procedures of Seller, reasonable fees and out-of-pocket
expenses

 

37



--------------------------------------------------------------------------------

of legal counsel for the Agents, Wachovia and the Conduit (which such counsel
may be employees of an Agent, Wachovia or the Conduit) with respect thereto and
with respect to advising the Agents, Wachovia and the Conduit as to their
respective rights and remedies under this Agreement. Seller shall pay to the
Agents and the Purchasers on demand any and all costs and expenses of the Agents
and the Purchasers, if any, including reasonable counsel fees and expenses in
connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following
an Amortization Event.

ARTICLE XI.

THE AGENTS

Section 11.1 Appointment.

(a) Each Purchaser and the Scotiabank Group Agent hereby irrevocably designates
and appoints Wachovia Bank, National Association, as Administrative Agent
hereunder, and authorizes the Administrative Agent to take such action on its
behalf under the provisions of the Transaction Documents and to exercise such
powers and perform such duties as are expressly delegated to the Administrative
Agent by the terms of the Transaction Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Purchaser or the Scotiabank Group Agent, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Administrative Agent shall be read into this
Agreement or otherwise exist against the Administrative Agent.

(b) Each of the Conduit and the Scotiabank Committed Purchaser hereby
irrevocably designates and appoints The Bank of Nova Scotia, a Canadian
chartered bank acting through its New York Agency as the Scotiabank Group Agent
hereunder, and authorizes the Scotiabank Group Agent to take such action on its
behalf under the provisions of this Agreement, the Conduit Fee Letter and the
Liquidity Agreement and to exercise such powers and perform such duties as are
expressly delegated to the Scotiabank Group Agent by the terms of this
Agreement, if any, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Fee Letter or the Liquidity Agreements, the Scotiabank Group
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Purchaser, or other Agent,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Scotiabank Group Agent shall be read into this
Agreement, the Fee Letter or the Liquidity Agreements or otherwise exist against
the Scotiabank Group Agent.

(c) The provisions of this Article XI are solely for the benefit of the Agents
and the Purchasers, and neither of the Seller Parties shall have any rights as a
third-party beneficiary or otherwise under any of the provisions of this Article
XI, except that this Article XI shall not affect any obligations which any Agent
or any Purchaser may have to either of the Seller Parties under the other
provisions of this Agreement.

 

38



--------------------------------------------------------------------------------

(d) In performing its functions and duties hereunder, the Administrative Agent
shall act solely as the agent of the Purchasers and the Scotiabank Group Agent
and does not assume nor shall be deemed to have assumed any obligation or
relationship of trust or agency with or for either of the Seller Parties or any
of their respective successors and assigns. In performing its functions and
duties hereunder, the Scotiabank Group Agent shall act solely as the agent of
the Conduit and the Scotiabank Committed Purchaser(s), and does not assume nor
shall be deemed to have assumed any obligation or relationship of trust or
agency with or for either of the Seller Parties, any other Purchaser, or Agent,
or any of their respective successors and assigns.

Section 11.2 Delegation of Duties. Each Agent may execute any of its duties
under the applicable Transaction Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

Section 11.3 Exculpatory Provisions. Neither any Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them or any Person described in Section 11.2
under or in connection with the Transaction Documents (except for its, their or
such Person’s own bad faith, gross negligence or willful misconduct), or
(ii) responsible in any manner to any of the Purchasers or other agents for any
recitals, statements, representations or warranties made by the Seller contained
in any Transaction Document or in any certificate, report, statement or other
document referred to or provided for in, or received under or in connection
with, any Transaction Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document furnished in connection herewith, or for any failure of either of the
Seller Parties to perform its respective obligations hereunder, or for the
satisfaction of any condition specified in Article VI, except receipt of items
required to be delivered to such Agent. No Agent shall be under any obligation
to any Purchaser or other Agent to ascertain or to inquire as to the observance
or performance of any of the agreements or covenants contained in, or conditions
of, any Transaction Document, or to inspect the properties, books or records of
the Seller Parties. This Section 11.3 is intended solely to govern the
relationship between each Agent, on the one hand, and the Purchasers on the
other.

Section 11.4 Reliance by the Agents and the Purchasers.

(a) Each Agent and each Purchaser shall in all cases be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Seller Parties), independent accountants and
other experts selected by such Agent or such Purchaser. Each Agent shall in all
cases be fully justified in failing or refusing to take any action under this
Agreement or any other document furnished in connection herewith unless it shall
first receive such advice or concurrence of (i) in the case of the
Administrative Agent, Wachovia and the Scotiabank Group Agent (except where
another provision of this Agreement specifically authorizes the Administrative
Agent to take action

 

39



--------------------------------------------------------------------------------

based on the instructions of Wachovia and the Scotiabank Group Agent) or (ii) in
the case of the Scotiabank Group Agent, such of the Conduit and the Scotiabank
Committed Purchasers, as it shall determine to be appropriate under the relevant
circumstances, or it shall first be indemnified to its satisfaction by its
Constituent Scotiabank Committed Purchasers against any and all liability, cost
and expense which may be incurred by it by reason of taking or continuing to
take any such action.

(b) Any action taken by the Administrative Agent in accordance with
Section 11.4(a) shall be binding upon all Purchasers and the Scotiabank Group
Agent.

(c) The Scotiabank Group Agent shall determine with the Conduit and, as
applicable, the Scotiabank Committed Purchasers, the number of such Persons
which shall be required to request or direct the Scotiabank Group Agent to take
action, or refrain from taking action, under this Agreement on behalf of such
Persons and whether any consent of the rating agencies who rate the Conduit’s
Commercial Paper is required (such Persons and, if applicable, rating agencies,
a “Voting Block”). The Scotiabank Group Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of its appropriate Voting Block, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all of
the Scotiabank Group Agent’s Constituents.

(d) Unless otherwise advised in writing by the Scotiabank Group Agent or by any
Purchaser or the Scotiabank Committed Purchaser on whose behalf the Scotiabank
Group Agent’s is purportedly acting, each party to this Agreement may assume
that (i) the Scotiabank Group Agent’s is acting for the benefit of the Conduit
and, as applicable, the Scotiabank Committed Purchasers, as well as for the
benefit of each permitted assignee from any such Person, and (ii) each action
taken by the Scotiabank Group Agent has been duly authorized and approved by all
necessary action on the part of its Voting Block. The Conduit (or, with the
consent of all other Purchasers then existing, any other Purchaser) shall have
the right to designate a new Scotiabank Group Agent (which may be itself) to act
on its behalf and on behalf of its assignees and transferees for purposes of
this Agreement by giving to the Agents and the Seller Parties written notice
thereof signed by such Purchaser(s) and the newly designated Scotiabank Group
Agent. Such notice shall be effective when receipt thereof is acknowledged by
the retiring Scotiabank Group Agent and the Seller Parties, which
acknowledgments shall not be withheld or unreasonably delayed, and thereafter
the party named as such therein shall be Scotiabank Group Agent for such
Purchasers under this Agreement. Scotiabank Group Agent, the Conduit and
Scotiabank Committed Purchasers shall agree amongst themselves as to the
circumstances and procedures for removal and resignation of such Scotiabank
Group Agent.

Section 11.5 Notice of Amortization Events. Neither any Agent nor any Purchaser
shall be deemed to have knowledge or notice of the occurrence of any
Amortization Event or Potential Amortization Event unless it has received notice
from another Agent or another Purchaser, as applicable, or a Seller Party
referring to this Agreement, stating that an Amortization Event or Potential
Amortization Event has occurred hereunder and describing such Amortization Event
or Potential Amortization Event. In the event that any Agent or any Purchaser
receives such a notice, it shall promptly give notice thereof to the other
Agents (in the case of the Scotiabank Group Agent, to the members of the
Scotiabank Group) and the other Purchasers, as applicable. The Administrative
Agent shall take such action with respect to such

 

40



--------------------------------------------------------------------------------

Amortization Event or Potential Amortization Event as shall be directed by
Wachovia or the Scotiabank Group Agent.

Section 11.6 Non-Reliance on the Agents and Other Purchasers. Each of the
Purchasers expressly acknowledges that neither no Agent, nor any of such Agent’s
officers, directors, employees, agents, attorneys-in-fact or affiliates has made
any representations or warranties to it and that no act by any Agent hereafter
taken, including, without limitation, any review of the affairs of the Seller
Parties, shall be deemed to constitute any representation or warranty by such
Agent. Each of the Purchasers also represents and warrants to the Agents and the
other Purchasers that it has, independently and without reliance upon any such
Person (or any of their Affiliates) and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, prospects, financial and other conditions
and creditworthiness of the Seller Parties and made its own decision to enter
into this Agreement. Each of the Purchasers also represents that it will,
independently and without reliance upon any Agent or any other Purchaser, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement, and to make such investigation
as it deems necessary to inform itself as to the business, operations, property,
prospects, financial and other condition and creditworthiness of the Seller
Parties. Neither any Agent nor any Purchaser, nor any of their respective
Affiliates, shall have any duty or responsibility to provide any party to this
Agreement with any credit or other information concerning the business,
operations, property, prospects, financial and other condition or
creditworthiness of the Seller Parties which may come into the possession of
such Person or any of its respective officers, directors, employees, agents,
attorneys-in-fact or affiliates except that the Scotiabank Group Agents shall
promptly distribute to the Conduit (and, as applicable, the Scotiabank Committed
Purchasers), copies of financial and other information expressly provided to the
Scotiabank Group Agent by either of the Seller Parties pursuant to this
Agreement for distribution to the Agents and/or Purchasers.

Section 11.7 Indemnification of Agents.

(a) Each Committed Purchaser agrees to indemnify the Administrative Agent and
its officers, directors, employees, representatives and agents (to the extent
not reimbursed by the Seller Parties and without limiting the obligation of the
Seller Parties to do so), ratably in accordance with their respective
Percentages or Invested Amount, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever (including, without
limitation, the reasonable fees and disbursements of counsel for the
Administrative Agent or such Person in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
the Administrative Agent in its capacity as Administrative Agent or such Person
shall be designated a party thereto) that may at any time be imposed on,
incurred by or asserted against the Administrative Agent or such Person as a
result of, or arising out of, or in any way related to or by reason of, any of
the transactions contemplated hereunder or the execution, delivery or
performance of this Agreement or any other document furnished in connection
herewith (but excluding any such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
solely from the bad faith, gross negligence or willful

 

41



--------------------------------------------------------------------------------

misconduct of the Administrative Agent or such Person as finally determined by a
court of competent jurisdiction).

(b) Each Scotiabank Committed Purchaser agrees to indemnify the Scotiabank Group
Agent and its officers, directors, employees, representatives and agents (to the
extent not reimbursed by the Seller and without limiting the obligation of the
Seller to do so), ratably in accordance with their respective Percentages or
Receivables Interests, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever (including, without limitation,
the fees and disbursements of counsel for the Scotiabank Group Agent or such
Person in connection with any investigative, administrative or judicial
proceeding commenced or threatened, whether or not the Scotiabank Group Agent in
its capacity as the Scotiabank Group Agent or such Person shall be designated a
party thereto) that may at any time be imposed on, incurred by or asserted
against the Scotiabank Group Agent or such Person as a result of, or arising out
of, or in any way related to or by reason of, any of the transactions
contemplated hereunder or the execution, delivery or performance of this
Agreement or any other document furnished in connection herewith (but excluding
any such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting solely from the bad
faith, gross negligence or willful misconduct of the Scotiabank Group Agent or
such Person as finally determined by a court of competent jurisdiction).

Section 11.8 Agents in their Individual Capacities. Each of the Agents in its
individual capacity and its affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Seller Parties and their
Affiliates as though such Agent were not an Agent hereunder. With respect to its
Receivables Interests, if any, pursuant to this Agreement, each Agent shall have
the same rights and powers under this Agreement as any Purchaser and may
exercise the same as though it were not an Agent, and the terms “Purchaser” and
“Purchasers” shall include each of the Agents in their individual capacities.

Section 11.9 Successor Administrative Agent. The Administrative Agent, upon five
(5) days’ notice to the Seller Parties, the Purchasers and the Scotiabank Group
Agent, may voluntarily resign and may be removed at any time, with or without
cause, by both Wachovia and the Scotiabank Group Agent, whereupon Scotiabank
shall become the successor Administrative Agent; provided, however, that
Wachovia shall not voluntarily resign as the Administrative Agent so long as
Wachovia’s Commitment remains in effect or Wachovia has any outstanding
Receivables Interests hereunder. Upon resignation or replacement of any
Administrative Agent in accordance with this Section 11.9, the retiring
Administrative Agent shall execute such UCC-3 assignments and amendments, and
assignments and amendments of the Transaction Documents, as may be necessary to
give effect to its replacement by a successor Administrative Agent. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of Article X and this Article XI shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement.

Section 11.10 Scotiabank Group Agent’s Conflict Waivers. Scotiabank or one of
its Affiliates acts, or may in the future act, (i) as administrative agent for
the Conduit, (ii) as issuing and paying agent for the Conduit’s Commercial
Paper, (iii) to provide credit or liquidity

 

42



--------------------------------------------------------------------------------

enhancement for the timely payment for the Conduit’s Commercial Paper and
(iv) to provide other services from time to time for the Conduit (collectively,
the “Scotiabank Roles”). Without limiting the generality of Sections 11.1 and
11.8, each of the Agents and the Purchasers hereby acknowledges and consents to
any and all Scotiabank Roles and agrees that in connection with any Scotiabank
Role, Scotiabank, or such Affiliate may take, or refrain from taking, any action
which it, in its discretion, deems appropriate, including, without limitation,
in its role as administrative agent for the Conduit, the giving of notice to the
Scotiabank Committed Purchasers of a mandatory purchase pursuant to the
Liquidity Agreement, and hereby acknowledges that neither Scotiabank nor any of
its Affiliates has any fiduciary duties hereunder to any Purchaser (other than
the Conduit) or to any of the Scotiabank Committed Purchasers arising out of any
Scotiabank Roles.

Section 11.11 UCC Filings. Each of the Purchasers hereby expressly recognizes
and agrees that the Administrative Agent may be designated as the secured party
of record on the various UCC filings required to be made under this Agreement
and the party entitled to amend, release and terminate the UCC filings under the
Receivable Sale Agreement in order to perfect their respective interests in the
Receivables, Collections and Related Security, that such designation shall be
for administrative convenience only in creating a record or nominee holder to
take certain actions hereunder on behalf of the Purchasers and that such listing
will not affect in any way the status of the Purchasers as the true parties in
interest with respect to the Receivables Interests. In addition, such listing
shall impose no duties on the Administrative Agent other than those expressly
and specifically undertaken in accordance with this Article XI.

ARTICLE XII.

ASSIGNMENTS; PARTICIPATIONS

Section 12.1 Assignments.

(a) Each of the parties hereto hereby agrees and consents to the complete or
partial assignment by the Conduit of all or any portion of its rights under,
interest in, title to and obligations under this Agreement to the Scotiabank
Committed Purchasers pursuant to the Liquidity Agreement or to any other Person,
and upon such assignment, the Conduit shall be released from its obligations so
assigned. Further, each of the parties hereto hereby agrees that any assignee of
the Conduit of this Agreement or all or any of the Receivables Interests of the
Conduit shall have all of the rights and benefits under this Agreement as if the
term “Conduit” explicitly referred to such party, and no such assignment shall
in any way impair the rights and benefits of the Conduit hereunder.

(b) Any Committed Purchaser may at any time and from time to time assign to one
or more Persons (each, an “Assignee Committed Purchaser”) all or any part of its
rights and obligations under this Agreement and, in the case of the Scotiabank
Committed Purchasers, under the Liquidity Agreement pursuant to an assignment
agreement, substantially in the form set forth in Exhibit VII hereto (the
“Assignment Agreement”) executed by such Assignee Committed Purchaser and such
selling Committed Purchaser. In the case of the Scotiabank Committed Purchasers,
the consent of the Conduit shall be required prior to the effectiveness of any
such assignment by a Scotiabank Committed Purchasers. The consent of the Seller
(which

 

43



--------------------------------------------------------------------------------

consent shall not be unreasonably withheld or delayed) shall be required prior
to the effectiveness of any such assignment other than to an existing Committed
Purchaser. Each assignee of a Committed Purchaser must have a short-term debt
rating of A-1 or better by S&P and P-1 by Moody’s Investor Service, Inc. or a
long term debt rating of “A” by S&P and “A2” or better by Moody’s and each
assignee of a Scotiabank Committed Purchaser must agree to deliver to the
Scotiabank Group Agent, promptly following any request therefor by the
Scotiabank Group Agent or the Conduit, an enforceability opinion in form and
substance satisfactory to the Scotiabank Agent and the Conduit. Upon delivery of
the executed Assignment Agreement to the Administrative Agent and, in the case
of the assignment by a Scotiabank Committed Purchaser, to the Scotiabank Group
Agent, such selling Committed Purchaser shall be released from its obligations
hereunder (and in the case of the selling Scotiabank Committed Purchasers, under
the Liquidity Agreement) to the extent of such assignment. Thereafter the
Assignee Committed Purchaser shall for all purposes be a Committed Purchaser
party to this Agreement and shall have all the rights and obligations of a
Committed Purchaser under this Agreement (and in the case of the selling
Scotiabank Committed Purchasers, under the Liquidity Agreement) to the same
extent as if it were an original party hereto and thereto, and no further
consent or action by Seller, the Committed Purchasers or the Agents shall be
required.

(c) Each of the Scotiabank Committed Purchasers agrees that in the event that it
shall cease to have a short-term debt rating of A-1 or better by Standard &
Poor’s, a division of The McGraw-Hill Companies, Inc. and P-1 by Moody’s
Investor Service, Inc. (an “Affected Scotiabank Committed Purchaser”), such
Affected Scotiabank Committed Purchaser shall be obliged, at the request of the
Conduit or the Scotiabank group Agent, to assign all of its rights and
obligations hereunder and under the Liquidity Agreement to (x) another
Scotiabank Committed Purchaser or (y) another funding entity nominated by the
Scotiabank group Agent and acceptable to the Conduit, and willing to participate
in this Agreement and the Liquidity Agreement through the applicable Liquidity
Termination Date in the place of such Affected Scotiabank Committed Purchaser;
provided that the Affected Scotiabank Committed Purchaser receives payment in
full, pursuant to an Assignment Agreement, of an amount equal to such Scotiabank
Committed Purchaser’s Pro Rata Share of the Aggregate Invested Amount and Yield
owing to the Scotiabank Committed Purchasers and all accrued but unpaid fees and
other costs and expenses payable in respect of its Pro Rata Share of the
Receivables Interests of the Scotiabank Committed Purchasers.

(d) Neither Seller nor the Servicer shall have the right to assign its rights or
obligations under this Agreement.

Section 12.2 Participations. Any Committed Purchaser may, in the ordinary course
of its business at any time sell to one or more Persons (each a “Participant”)
participating interests in its Commitment and Receivables Interest (or in the
case of the Scotiabank Committed Purchasers, participating interests in its
Ratable Share of the Commitments and Receivables Interests of the Scotiabank
Committed Purchasers. Notwithstanding any such sale by a Committed Purchaser of
a participating interest to a Participant, such Committed Purchaser’s rights and
obligations under this Agreement shall remain unchanged, such Committed
Purchaser shall remain solely responsible for the performance of its obligations
hereunder, and each of the parties hereto shall continue to deal solely and
directly with such Committed Purchaser in connection with such Committed
Purchaser’s rights and obligations under this Agreement. Each

 

44



--------------------------------------------------------------------------------

Committed Purchaser agrees that any agreement between such Committed Purchaser
and any such Participant in respect of such participating interest shall not
restrict such Committed Purchaser’s right to agree to any amendment, supplement,
waiver or modification to this Agreement, except for any amendment, supplement,
waiver or modification described in Section 14.1(b)(i).

ARTICLE XIII.

[RESERVED].

ARTICLE XIV.

MISCELLANEOUS

Section 14.1 Waivers and Amendments.

(a) No failure or delay on the part of any Agent or any Purchaser in exercising
any power, right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other further exercise thereof or the exercise of any other
power, right or remedy. The rights and remedies herein provided shall be
cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 14.1(b). This Agreement and the provisions hereof may only be amended,
supplemented, modified or waived in a writing signed by the Wachovia, the
Conduit, the Seller and the Agents.

Notwithstanding the foregoing, (i) without the consent of the Committed
Purchasers, but with the consent of Seller, the Agents may amend this Agreement
solely to add additional Persons as Committed Purchasers hereunder and (ii) the
Agents, Wachovia and the Conduit may enter into amendments to modify any of the
terms or provisions of Article XI, Article XII, or Section 14.13 of this
Agreement without the consent of Seller, provided that such amendment has no
negative impact upon Seller. Any modification or waiver made in accordance with
this Section 14.1 shall apply to each of the Purchasers equally and shall be
binding upon Seller, the Purchasers and the Agents.

Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after

 

45



--------------------------------------------------------------------------------

the time such communication is deposited in the mail with first class postage
prepaid or (iii) if given by any other means, when received at the address
specified in this Section 14.2. Seller hereby authorizes Wachovia and the
Scotiabank Group Agent to effect purchases and Tranche Period and Discount Rate
selections based on telephonic notices made by any Person whom the
Administrative Agent in good faith believes to be acting on behalf of Seller.
Seller agrees to deliver promptly to the Administrative Agent a written
confirmation of each telephonic notice signed by an authorized officer of
Seller; provided, however, the absence of such confirmation shall not affect the
validity of such notice. If the written confirmation differs from the action
taken by the Administrative Agent, the records of the Administrative Agent shall
govern absent manifest error.

Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or otherwise,
has payment made to it with respect to any portion of the Aggregate Unpaids
owing to such Purchaser (other than payments received pursuant to Section 10.3
or 10.4) in a greater proportion than that received by any other Purchaser
entitled to receive a ratable share of such Aggregate Unpaids, such Purchaser
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of such Aggregate Unpaids held by the other Purchasers so that after
such purchase each Purchaser will hold its ratable proportion of such Aggregate
Unpaids; provided that if all or any portion of such excess amount is thereafter
recovered from such Purchaser, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

Section 14.4 Protection of Receivables Interests.

(a) Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that the Administrative Agent may request, to
perfect, protect or more fully evidence the Receivables Interests, or to enable
the Administrative Agent or the Purchasers to exercise and enforce their rights
and remedies hereunder. At any time after the occurrence of an Amortization
Event, the Administrative Agent may, or the Administrative Agent may direct
Seller or the Servicer to, notify the Obligors of Receivables, at Seller’s
expense, of the ownership or security interests of the Purchasers under this
Agreement and may also direct that payments of all amounts due or that become
due under any or all Receivables be made directly to the Administrative Agent or
its designee. Seller or the Servicer (as applicable) shall, at any Purchaser’s
request, withhold the identity of such Purchaser in any such notification.

(b) If any Seller Party fails to perform any of its obligations hereunder, the
Administrative Agent or any Purchaser may (but shall not be required to)
perform, or cause performance of, such obligations, and the Administrative
Agent’s or such Purchaser’s costs and expenses incurred in connection therewith
shall be payable by Seller as provided in Section 10.4. Each Seller Party
irrevocably authorizes the Administrative Agent at any time and from time to
time in the sole discretion of the Administrative Agent, and appoints the
Administrative Agent as its attorney-in-fact, to act on behalf of such Seller
Party (i) to execute on behalf of Seller as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Purchasers in the Receivables and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Receivables as a financing statement in such

 

46



--------------------------------------------------------------------------------

offices as the Administrative Agent in its sole discretion deems necessary or
desirable to perfect and to maintain the perfection and priority of the
interests of the Purchasers in the Receivables. This appointment is coupled with
an interest and is irrevocable.

Section 14.5 Confidentiality.

(a) Each of the parties hereto shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Fee Letter and the
other confidential or proprietary information with respect to the Originators
(including, without limitation, confidential information with respect to their
Obligors), the Agents, the Purchasers and their respective businesses obtained
by it or them in connection with the structuring, negotiating and execution of
the transactions contemplated herein, except that such party and its directors,
officers and employees may disclose such information (i) to such party’s
external accountants, attorneys, investors, potential investors and credit
enhancers and the agents or advisors of such Persons and (ii) as required by any
applicable law, regulation or order of any judicial or administrative proceeding
provided that each party shall use commercially reasonable efforts to ensure, to
the extent permitted given the circumstances, that any such information which is
so disclosed is kept confidential.

(b) Anything herein to the contrary notwithstanding, each Originator hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to each of the Agents and Purchasers, (ii) to any prospective or actual
assignee or participant of any of the Agents or any of the Purchasers, and
(iii) to any rating agency, Commercial Paper dealer or provider of a surety,
guaranty or credit or liquidity enhancement to the Conduit or any entity
organized for the purpose of purchasing, or making loans secured by, financial
assets for which the Scotiabank Group Agent acts as the administrative agent or
administrator, and to any officers, directors, employees, outside accountants,
advisors and attorneys of any of the foregoing, provided each such Person is
advised of the confidential nature of such information and, in the case of a
Person described in clause (ii) above, agrees to be bound by the provisions of
this Section 14.5. In addition, the Agents and the Purchasers may disclose any
such nonpublic information pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law) although each of
them shall use commercially reasonable efforts to ensure, to the extent
permitted given the circumstances, that any such information which is so
disclosed is kept confidential.

Section 14.6 Bankruptcy Petition. Each of Seller, the Servicer, the Agents, the
Committed Purchasers and the Conduit hereby covenants and agrees that, prior to
the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of the Conduit, it will not institute against,
or join any other Person in instituting against, the Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

Section 14.7 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any Agent or any Purchaser,
no claim may be made by any Seller Party or any other Person against any Agent
or any Purchaser or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect,

 

47



--------------------------------------------------------------------------------

consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each Seller Party hereby waives, releases, and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL APPLY HERETO) EXCEPT TO THE EXTENT
THAT THE PERFECTION OF THE ADMINISTRATIVE AGENT’S OR PURCHASERS’ OWNERSHIP OF OR
SECURITY INTEREST IN THE RECEIVABLES AND RELATED SECURITY OR REMEDIES HEREUNDER
IN RESPECT THEREOF ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK.

Section 14.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE
COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF ANY AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY
SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY SELLER PARTY AGAINST ANY AGENT OR ANY PURCHASER OR ANY AFFILIATE OF ANY
AGENT OR ANY PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT
EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY
IN A COURT IN THE BOROUGH OF MANHATTAN, NEW YORK.

Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

 

48



--------------------------------------------------------------------------------

Section 14.11 Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5 and 14.6 shall be continuing and shall survive any termination of
this Agreement.

Section 14.12 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 14.13 Characterization.

(a) It is the intention of the parties hereto that each purchase hereunder shall
constitute and be treated as an absolute and irrevocable sale, which purchase
shall provide the applicable Purchaser with the full benefits of ownership of
the applicable Receivables Interest. Except as specifically provided in this
Agreement, each sale of a Receivables Interest hereunder is made without
recourse to Seller; provided, however, that (i) Seller shall be liable to each
of the Purchasers and the Agents for all representations, warranties, covenants
and indemnities made by Seller pursuant to the terms of this Agreement, and
(ii) such sale does not constitute and is not intended to result in an
assumption by any Purchaser or Agent or any assignee thereof of any obligation
of Seller or any Originator or any other Person arising in connection with the
Receivables, the Related Security, or the related Contracts, or any other
obligations of Seller or any Originator.

(b) In addition to any ownership interest which the Administrative Agent may
from time to time acquire pursuant hereto, Seller hereby grants to the
Administrative Agent for the ratable benefit of the Purchasers a valid and
perfected security interest in all of Seller’s right, title and interest in, to
and under all Receivables now existing or hereafter arising, the Collections,
each Lock-Box, each Collection Account, all Related Security, all other rights
and payments relating to such Receivables, and all proceeds of any thereof prior
to all other liens on

 

49



--------------------------------------------------------------------------------

and security interests therein to secure the prompt and complete payment of the
Aggregate Unpaids. The Administrative Agent and the Purchasers shall have, in
addition to the rights and remedies that they may have under this Agreement, all
other rights and remedies provided to a secured creditor under the UCC and other
applicable law, which rights and remedies shall be cumulative.

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

CONVERGYS FUNDING INC., AS SELLER By:  

/s/ Timothy M. Wesolowski

  President Address:   Circleport II Business Park   1101 Pacific Avenue  
Erlanger, KY 41018   Attention: Kevin C. O’Neil   Phone: (513) 723-6699   Fax:
(513) 723-7734 CONVERGYS CORPORATION, AS SERVICER By:  

/s/ Timothy M. Wesolowski

  Senior Vice President and Controller Address:   201 East Fourth Street  
Cincinnati, Ohio 45202   Attention: Karen R. Bowman   Phone: (513) 784-1071  
Fax: (513) 784-5610

 

51



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC By:  

/s/ Jill A. Russo

  Vice President Address:

Liberty Street Funding Corp.

c/o Global Securitization Services, LLC

114 West 47th Street, Suite 1715 New York, NY 10036 Attention: Jill Russo, Vice
President Phone: (212) 295-2745 Fax: (212) 302-8767 with a copy to: The Bank of
Nova Scotia One Liberty Plaza, 26th Floor New York, NY 10006 Attention: Michael
Eden, Director Phone: (212) 225-5007 Fax: (212) 225-5290

 

52



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, AS A COMMITTED PURCHASER AND AS SCOTIABANK GROUP AGENT
By:  

/s/ Michael Eden

  Director Address: The Bank of Nova Scotia One Liberty Plaza, 26th Floor New
York, NY 10006 Attention: Michael Eden, Director Phone: (212) 225-5007 Fax:
(212) 225-5290

 

53



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, INDIVIDUALLY AS A PURCHASER AND AS
ADMINISTRATIVE AGENT By:  

/s/ Michael J. Landry

  Vice President Address: Wachovia Bank, National Association 171 17th Street,
N.W., 4th Floor Mail-stop GA4524 Atlanta, GA 30363

Attention:   Michael Landry Phone:   (404) 214-6388 Fax:   (404) 214-5481

 

54